UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/15 Dreyfus Index Funds, Inc. Dreyfus International Stock Index Fund Dreyfus Smallcap Stock Index Fund Dreyfus S&P 500 Index Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Stock Index Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 35 Statement of Financial Futures 36 Statement of Assets and Liabilities 37 Statement of Operations 38 Statement of Changes in Net Assets 39 Financial Highlights 40 Notes to Financial Statements 56 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus International Stock Index Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus International Stock Index Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting moderate gains, on average. Investors remained concerned over the reporting period’s first half that persistent economic weakness and defla-tionary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed over the second half by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and we believe that aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues.Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus International Stock Index Fund produced a total return of 5.44%. 1 This compares with a 6.81% total return for the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “MSCI EAFE ® Index”), during the same period. 2 Despite persistent global economic weakness, international stock markets advanced moderately in response to aggressive stimulus programs from several major central banks. The difference in returns between the fund and the MSCI EAFE ® Index is due to temporary price differences arising from the application of fair-value pricing policies, and transaction costs and operating expenses that are not reflected in the MSCI EAFE ® Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the MSCI EAFE ® Index, a broadly diversified, international index composed of approximately 1,000 companies located in developed markets outside the United States and Canada.To pursue its goal, the fund is generally fully invested in stocks included in the MSCI EAFE ® Index. The fund’s investments are selected to match the benchmark composition along individual name, country, and industry weighting, and other benchmark characteristics. Under these circumstances, the fund maintains approximately the same weighting for each stock as the MSCI EAFE ® Index does. The fund employed futures contracts and currency forward contracts during the reporting period in its efforts to replicate the returns of the MSCI EAFE ® Index. Global Financial Markets Buffeted by Volatility Sluggish economic growth persisted during the reporting period in most of the world’s developed nations outside of the United States. In addition, a steep decline in oil prices in late 2014 stoked deflation fears while generating challenges for global energy producers. Geopolitical conflicts also continued to weigh on investor senti- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) ment in some areas, most notably in Russia/Ukraine and the Middle East. In Europe, disagreements between Greece and the European Union over debt relief measures added a degree of uncertainty. Nonetheless, international stocks mostly advanced over the past six months when investors responded positively to more aggressively accommodative monetary policies from central banks in Europe, Japan, and China, which were intended to stimulate greater economic growth and forestall deflationary pressures. Larger-than-expected quantitative easing programs and lower short-term interest rates sent sovereign bond yields in some regions to historical lows, and global investors instead flocked to higher yielding U.S.Treasury securities.The resulting outflows of capital caused the euro, yen, and most other currencies to depreciate sharply against the U.S. dollar, making foreign manufactured goods less expensive for U.S. consumers and boosting revenues for European and Japanese exporters. Most Industry Groups Posted Mild Gains In this environment, some international equity markets achieved robust gains while others suffered losses. On average, however, the MSCI EAFE ® Index posted higher returns than broad measures of U.S. stock market performance. The benchmark’s consumer discretionary, financial, and industrial stocks fared especially well, but energy and utilities stocks lagged market averages. In the consumer discretionary sector, automobile manufacturers and producers of consumer electronics fared particularly well when depreciating local currencies made their goods more attractive to U.S. consumers, who had extra cash to spend as a result of lower fuel costs. In the financials sector, a variety of banks and insurance companies benefited from rallying stock markets, falling interest rates, rising bond issuance volumes, and reforms to some financial markets in Asia. Among industrial companies, investors reacted positively to widespread expectations that recent stimulus measures would help to fund infrastructure construction and industrial development projects in many regions of the world. In other market sectors, Swiss pharmaceutical developers and a variety of consumer staples companies saw greater export activity to the emerging markets. 4 On the other hand, weakness in the energy sector was especially severe among exploration-and-production companies and drilling equipment providers, which saw reduced demand for their services as crude oil prices declined. Earnings in the utilities sector were undermined when power producers followed government mandates to shift their fuel sources from coal and nuclear power to oil and natural gas. From a country perspective, equity markets were led higher by Japan and Germany, which rank as two of the world’s largest exporters to the United States. Australia trailed most other developed nations, mainly due to its dependence on the materials sector and its exposure to an economic slowdown in China. Replicating the Performance of the MSCI EAFE ® Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that recent stimulus programs appear to be gaining traction in the global economy, oil prices have stabilized, and foreign currencies have regained some of the value previously lost to the U.S. dollar. As always, we intend to continue to monitor the factors considered by the fund’s investment model in light of current market conditions. May 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.—Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The index reflects actual investable opportunities for global investors for stocks that are free of foreign ownership limits or legal restrictions at the country level. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Stock Index Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 3.06 Ending value (after expenses) $ 1,054.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 3.01 Ending value (after expenses) $ 1,021.82 † Expenses are equal to the fund’s annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—97.2% Shares Value ($) Australia—7.0% AGL Energy 30,304 363,385 ALS 15,390 63,882 Alumina 112,290 136,261 Amcor 54,243 577,233 AMP 131,408 666,370 APA Group 48,299 365,283 Asciano 43,860 227,757 ASX 8,643 287,573 Aurizon Holdings 93,932 359,391 AusNet Services 72,030 83,865 Australia & New Zealand Banking Group 124,603 3,340,622 Bank of Queensland 16,530 169,725 Bendigo & Adelaide Bank 21,277 202,767 BHP Billiton 145,151 3,725,352 Boral 34,041 169,974 Brambles 69,585 594,504 Caltex Australia 12,163 339,422 CIMIC Group 3,781 62,863 Coca-Cola Amatil 25,822 209,298 Cochlear 2,549 168,235 Commonwealth Bank of Australia 73,212 5,131,952 Computershare 20,349 197,689 Crown Resorts 16,028 164,462 CSL 21,536 1,545,919 Dexus Property Group 39,676 230,822 Federation Centres 64,376 149,945 Flight Centre Travel Group 2,140 73,275 Fortescue Metals Group 69,153 118,180 Goodman Group 80,822 398,052 GPT Group 79,452 280,075 Harvey Norman Holdings 21,349 74,170 Healthscope 46,800 104,791 Iluka Resources 20,315 130,212 Incitec Pivot 75,161 236,494 Insurance Australia Group 102,340 468,583 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Australia (continued) James Hardie Industries-CDI 20,721 237,746 Lend Lease Group 24,424 308,266 Macquarie Group 12,835 785,808 Medibank Private 120,463 210,215 Mirvac Group 165,195 261,743 National Australia Bank 106,989 3,103,168 Newcrest Mining 35,601 a 407,691 Novion Property Group 87,416 169,892 Orica 16,497 262,599 Origin Energy 49,071 491,657 Platinum Asset Management 9,947 59,257 Qantas Airways 19,563 a 52,392 QBE Insurance Group 59,719 645,170 Ramsay Health Care 5,864 288,882 REA Group 2,402 89,517 Rio Tinto 19,862 894,160 Santos 43,776 285,796 Scentre Group 243,386 718,051 Seek 15,531 198,953 Sonic Healthcare 16,149 253,220 Stockland 102,579 359,152 Suncorp Group 57,088 590,592 Sydney Airport 50,012 212,780 Tabcorp Holdings 33,277 127,829 Tatts Group 60,376 192,463 Telstra 194,957 958,685 Toll Holdings 28,622 203,181 TPG Telecom 11,417 80,198 Transurban Group 80,225 628,376 Treasury Wine Estates 32,787 144,015 Wesfarmers 50,933 1,757,523 Westfield 88,537 658,738 Westpac Banking 140,462 4,038,475 Woodside Petroleum 33,794 932,637 Woolworths 57,368 1,332,093 WorleyParsons 8,268 b 74,507 8 Common Stocks (continued) Shares Value ($) Austria—.2% ANDRITZ 3,077 179,889 Erste Group Bank 11,780 334,684 IMMOFINANZ 48,287 a 145,110 OMV 6,042 201,826 Raiffeisen Bank International 4,550 76,341 Vienna Insurance Group 1,670 66,535 Voestalpine 5,210 218,363 Belgium—1.3% Ageas 10,183 381,933 Anheuser-Busch InBev 36,323 4,412,900 Belgacom 7,132 266,081 Colruyt 3,021 142,843 Delhaize Group 4,428 356,663 Groupe Bruxelles Lambert 3,568 313,265 Groupe Bruxelles Lambert (STRIP) 236 a,b 0 KBC Groep 11,454 a 754,605 Solvay 2,744 404,546 Telenet Group Holding 2,488 a 148,905 UCB 5,652 407,036 Umicore 4,640 230,790 China—.0% Yangzijiang Shipbuilding Holdings 91,000 Denmark—1.6% AP Moller—Maersk, Cl. A 172 331,039 AP Moller—Maersk, Cl. B 317 627,640 Carlsberg, Cl. B 4,942 450,887 Coloplast, Cl. B 5,141 419,814 Danske Bank 29,060 823,460 DSV 7,535 261,529 ISS 5,849 197,280 Novo Nordisk, Cl. B 90,659 5,078,288 Novozymes, Cl. B 10,484 483,705 Pandora 5,100 528,388 TDC 38,278 291,272 Tryg 1,050 113,826 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Denmark (continued) Vestas Wind Systems 9,852 447,457 William Demant Holding 1,152 a 94,583 Finland—.8% Elisa 6,146 188,224 Fortum 20,465 404,605 Kone, Cl. B 14,048 605,532 Metso 5,095 144,995 Neste Oil 6,289 171,089 Nokia 170,083 1,150,216 Nokian Renkaat 5,391 175,822 Orion, Cl. B 4,426 145,040 Sampo, Cl. A 20,349 987,689 Stora Enso, Cl. R 25,073 264,408 UPM-Kymmene 24,084 436,874 Wartsila 6,890 316,316 France—9.5% Accor 9,453 517,291 Aeroports de Paris 1,397 172,126 Air Liquide 15,613 2,044,175 Airbus Group 26,681 1,852,790 Alcatel-Lucent 129,502 a 450,333 Alstom 10,083 a 316,369 Altice 3,963 a 416,140 Arkema 2,875 231,512 Atos 3,641 284,484 AXA 82,302 2,077,669 BNP Paribas 47,921 3,017,171 Bollore 38,356 218,568 Bouygues 7,051 291,723 Bureau Veritas 12,417 291,990 Cap Gemini 6,561 582,649 Carrefour 24,852 857,056 Casino Guichard Perrachon 2,511 222,358 10 Common Stocks (continued) Shares Value ($) France (continued) Christian Dior 2,510 492,135 Cie de St-Gobain 20,492 933,412 Cie Generale des Etablissements Michelin 8,473 943,811 CNP Assurances 6,982 125,476 Credit Agricole 46,356 719,382 Danone 26,266 1,898,928 Dassault Systemes 5,567 429,239 Edenred 9,672 259,142 Electricite de France 10,350 263,204 Essilor International 9,299 1,129,707 Eurazeo 1,904 136,371 Eutelsat Communications 7,008 244,243 Fonciere des Regions 1,331 126,026 GDF Suez 65,750 1,339,236 Gecina 1,323 181,177 Groupe Eurotunnel 21,449 343,996 Hermes International 1,151 434,398 ICADE 1,719 149,538 Iliad 1,107 260,716 Imerys 1,513 115,273 JCDecaux 2,555 100,720 Kering 3,368 622,179 Klepierre 7,641 370,719 L’Oreal 11,385 2,171,928 Lafarge 8,398 614,650 Lagardere 5,470 175,584 Legrand 11,818 682,771 LVMH Moet Hennessy Louis Vuitton 12,639 2,210,013 Natixis 41,535 343,688 Numericable—SFR 4,262 a 236,739 Orange 84,174 1,385,523 Pernod-Ricard 9,658 1,198,828 Peugeot 17,026 a 320,643 Publicis Groupe 8,591 718,547 Remy Cointreau 971 72,918 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) France (continued) Renault 8,555 896,970 Rexel 12,502 235,747 Safran 12,926 943,432 Sanofi 53,931 5,484,700 Schneider Electric 23,803 1,775,018 SCOR 7,303 262,764 Societe BIC 1,167 199,489 Societe Generale 32,887 1,640,632 Sodexo 4,353 441,098 Suez Environnement 12,933 263,413 Technip 4,820 328,320 Thales 4,176 253,885 Total 96,672 5,235,658 Unibail-Rodamco 4,456 1,223,881 Valeo 3,472 554,917 Vallourec 4,458 104,826 Veolia Environnement 18,283 387,362 Vinci 21,445 1,315,452 Vivendi 55,129 1,383,020 Wendel 1,271 156,180 Zodiac Aerospace 8,322 305,838 Germany—8.4% adidas 9,292 765,556 Allianz 20,657 3,532,278 Axel Springer 1,985 111,324 BASF 41,499 4,163,292 Bayer 37,336 5,439,042 Bayerische Motoren Werke 15,003 1,784,351 Beiersdorf 4,662 407,490 Brenntag 6,639 400,988 Celesio 1,846 54,891 Commerzbank 43,010 a 583,467 Continental 5,000 1,181,260 Daimler 43,498 4,205,160 Deutsche Annington Immobilien 15,515 524,954 12 Common Stocks (continued) Shares Value ($) Germany (continued) Deutsche Bank 62,479 2,013,517 Deutsche Boerse 8,664 722,322 Deutsche Lufthansa 11,009 a 152,968 Deutsche Post 43,922 1,457,142 Deutsche Telekom 143,651 2,651,807 Deutsche Wohnen-BR 13,290 349,976 E.ON 90,853 1,424,199 Fraport Frankfurt Airport Services Worldwide 1,609 102,196 Fresenius & Co. 17,258 1,030,240 Fresenius Medical Care & Co. 9,607 810,301 GEA Group 8,253 397,923 Hannover Rueck 2,781 284,177 HeidelbergCement 6,485 500,594 Henkel & Co. 5,228 531,789 HUGO BOSS 3,014 372,760 Infineon Technologies 49,313 585,921 K+S 8,159 268,616 Kabel Deutschland Holding 981 a 132,130 LANXESS 3,947 211,896 Linde 8,421 1,650,265 MAN 1,628 177,129 Merck 5,920 642,118 METRO 6,767 245,523 Muenchener Rueckversicherungs 7,844 1,539,336 OSRAM Licht 4,089 215,758 ProSiebenSat.1 Media 10,069 518,157 RWE 21,707 542,599 SAP 41,673 3,179,297 Siemens 35,828 3,921,603 Symrise 5,653 345,419 Telefonica Deutschland Holding 28,741 a 179,314 ThyssenKrupp 20,785 556,465 TUI 19,796 371,088 United Internet 5,268 237,483 Volkswagen 1,312 334,726 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Hong Kong—3.1% AIA Group 544,400 3,634,017 ASM Pacific Technology 10,800 120,878 Bank of East Asia 56,350 244,695 BOC Hong Kong Holdings 169,500 658,515 Cathay Pacific Airways 52,000 133,929 Cheung Kong Infrastructure Holdings 27,000 229,426 CK Hutchison Holdings 60,000 1,304,035 CLP Holdings 86,788 760,284 First Pacific 120,250 116,625 Galaxy Entertainment Group 107,277 517,122 Hang Lung Properties 99,000 334,625 Hang Seng Bank 34,400 670,826 Henderson Land Development 49,041 394,034 HKT Trust 125,660 168,152 Hong Kong & China Gas 283,127 675,360 Hong Kong Exchanges & Clearing 49,400 1,884,328 Hutchison Whampoa 96,800 1,428,037 Hysan Development 28,000 129,518 Kerry Properties 29,500 120,470 Li & Fung 259,200 264,175 Link REIT 105,000 651,259 MTR 64,500 317,504 New World Development 217,048 288,093 Noble Group 188,963 122,887 NWS Holdings 60,000 102,070 PCCW 167,000 111,325 Power Assets Holdings 62,500 631,387 Shangri-La Asia 41,000 62,351 Sino Land 127,730 225,169 SJM Holdings 78,530 99,539 Sun Hung Kai Properties 76,699 1,276,077 Swire Pacific, Cl. A 27,500 371,692 Swire Properties 56,000 192,687 Techtronic Industries 57,365 203,804 WH Group 152,000 c 106,087 Wharf Holdings 66,311 478,841 14 Common Stocks (continued) Shares Value ($) Hong Kong (continued) Wheelock & Co. 43,000 242,442 Yue Yuen Industrial Holdings 32,300 122,806 Ireland—.3% Bank of Ireland 1,228,951 a 474,086 CRH 37,107 1,040,564 Irish Bank Resolution 35,225 a,b 0 Kerry Group, Cl. A 6,927 508,601 Ryanair Holdings 4,000 a 46,898 Israel—.6% Bank Hapoalim 48,286 241,939 Bank Leumi Le-Israel 60,234 a 234,395 Bezeq The Israeli Telecommunication 95,290 180,646 Delek Group 202 56,324 Israel 117 43,138 Israel Chemicals 18,647 130,463 Israel Discount Bank, Cl. A 1 a 2 Mizrahi Tefahot Bank 6,222 a 69,651 NICE Systems 2,452 147,605 Teva Pharmaceutical Industries 38,970 2,360,679 Italy—2.3% Assicurazioni Generali 53,123 1,040,649 Atlantia 18,499 520,744 Banca Monte dei Paschi di Siena 181,114 a 111,119 Banco Popolare Societa Cooperativa 16,630 a 262,484 CNH Industrial 43,714 384,885 Enel 298,962 1,414,202 Enel Green Power 81,547 158,926 Eni 115,225 2,218,054 EXOR 4,701 217,443 Fiat Chrysler Automobiles 40,560 a 603,066 Finmeccanica 18,554 a 237,783 Intesa Sanpaolo 574,449 1,923,849 Intesa Sanpaolo-RSP 38,317 116,982 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Italy (continued) Luxottica Group 7,761 511,932 Mediobanca 25,082 244,806 Pirelli & C 11,602 199,882 Prysmian 8,493 173,268 Saipem 10,910 a 144,538 Snam 93,495 487,146 STMicroelectronics 26,616 212,107 Telecom Italia 464,335 a 545,925 Telecom Italia-RSP 270,919 261,386 Tenaris 20,192 310,970 Terna Rete Elettrica Nazionale 68,305 321,485 UniCredit 199,724 1,430,169 Unione di Banche Italiane 37,953 302,032 UnipolSai 36,547 102,535 Japan—21.6% ABC-Mart 1,000 56,917 Acom 15,500 a 51,557 Advantest 6,400 75,338 Aeon 30,200 374,963 AEON Financial Service 5,360 136,454 AEON Mall 4,480 83,759 Air Water 7,000 124,113 Aisin Seiki 8,500 386,757 Ajinomoto 25,800 571,898 Alfresa Holdings 7,600 113,274 Amada Holdings 14,200 143,593 ANA Holdings 53,000 146,686 Aozora Bank 54,959 205,100 Asahi Glass 46,800 312,692 Asahi Group Holdings 17,800 570,909 Asahi Kasei 55,900 524,715 Asics 7,000 178,507 Astellas Pharma 97,395 1,516,017 Bandai Namco Holdings 7,750 158,867 Bank of Kyoto 14,000 150,645 16 Common Stocks (continued) Shares Value ($) Japan (continued) Bank of Yokohama 50,000 317,900 Benesse Holdings 3,200 100,215 Bridgestone 29,600 1,236,819 Brother Industries 10,800 171,974 CALBEE 3,500 142,173 Canon 51,350 1,832,421 Casio Computer 9,300 188,118 Central Japan Railway 6,400 1,135,484 Chiba Bank 34,000 279,437 Chiyoda 6,000 54,332 Chubu Electric Power 28,500 374,227 Chugai Pharmaceutical 9,928 302,241 Chugoku Bank 6,400 102,734 Chugoku Electric Power 14,000 204,324 Citizen Holdings 12,400 97,066 Colopl 2,100 43,330 Credit Saison 6,200 117,212 Dai Nippon Printing 25,800 266,974 Dai-ichi Life Insurance 47,400 776,269 Daicel 13,400 161,093 Daihatsu Motor 8,000 115,678 Daiichi Sankyo 28,683 499,219 Daikin Industries 10,500 706,870 Daito Trust Construction 3,300 383,336 Daiwa House Industry 27,300 607,758 Daiwa Securities Group 76,000 629,331 Denso 21,700 1,076,565 Dentsu 9,300 431,044 Don Quijote Holdings 2,800 211,347 East Japan Railway 15,200 1,341,982 Eisai 11,100 739,647 Electric Power Development 6,880 231,866 FamilyMart 2,617 112,503 FANUC 8,729 1,909,218 Fast Retailing 2,358 927,105 Fuji Electric 27,000 127,104 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Fuji Heavy Industries 26,200 873,727 FUJIFILM Holdings 20,800 785,695 Fujitsu 85,800 565,387 Fukuoka Financial Group 33,000 189,356 GungHo Online Entertainment 19,400 79,786 Gunma Bank 19,000 134,662 Hachijuni Bank 20,000 155,959 Hakuhodo DY Holdings 11,200 119,685 Hamamatsu Photonics 6,400 187,041 Hankyu Hanshin Holdings 53,000 319,739 Hikari Tsushin 700 46,723 Hino Motors 12,100 157,858 Hirose Electric 1,365 190,630 Hiroshima Bank 25,000 145,873 Hisamitsu Pharmaceutical 2,400 103,434 Hitachi 218,900 1,491,776 Hitachi Chemical 4,000 77,122 Hitachi Construction Machinery 5,000 88,575 Hitachi High-Technologies 2,700 78,083 Hitachi Metals 10,000 156,691 Hokuhoku Financial Group 51,000 121,905 Hokuriku Electric Power 7,700 113,856 Honda Motor 73,759 2,494,008 Hoya 19,400 748,721 Hulic 10,800 115,830 Ibiden 6,300 109,954 Idemitsu Kosan 3,600 69,797 IHI 60,000 275,204 Iida Group Holdings 7,800 105,225 INPEX 38,300 479,619 Isetan Mitsukoshi Holdings 15,020 243,013 Isuzu Motors 26,900 356,412 ITOCHU 72,100 888,195 Itochu Techno-Solutions 1,800 40,980 Iyo Bank 11,000 136,853 J Front Retailing 9,900 164,280 18 Common Stocks (continued) Shares Value ($) Japan (continued) Japan Airlines 5,200 173,415 Japan Display 14,800 61,024 Japan Exchange Group 11,700 336,089 Japan Prime Realty Investment 39 140,071 Japan Real Estate Investment 58 274,175 Japan Retail Fund Investment 113 240,154 Japan Tobacco 49,900 1,745,986 JFE Holdings 21,560 485,729 JGC 9,000 187,604 Joyo Bank 32,462 177,270 JSR 7,700 131,287 JTEKT 9,800 166,936 JX Holdings 103,676 451,479 Kajima 38,800 185,349 Kakaku.com 6,700 103,709 Kamigumi 9,400 93,177 Kaneka 12,000 83,585 Kansai Electric Power 29,499 a 296,694 Kansai Paint 10,000 178,453 Kao 23,500 1,121,917 Kawasaki Heavy Industries 65,000 333,739 KDDI 79,263 1,872,937 Keihan Electric Railway 21,000 121,479 Keikyu 20,000 158,708 Keio 25,000 192,696 Keisei Electric Railway 13,000 153,698 Keyence 2,085 1,114,289 Kikkoman 7,000 199,590 Kintetsu Group Holdings 80,354 284,797 Kirin Holdings 36,700 484,897 Kobe Steel 133,000 239,280 Koito Manufacturing 4,000 140,110 Komatsu 41,700 837,501 Konami 4,400 80,935 Konica Minolta 19,000 208,838 Kubota 51,000 791,305 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Kuraray 16,700 224,877 Kurita Water Industries 4,800 124,822 Kyocera 14,700 767,346 Kyowa Hakko Kirin 10,705 156,645 Kyushu Electric Power 18,000 191,366 Lawson 3,000 214,748 LIXIL Group 11,924 247,781 M3 8,100 152,689 Mabuchi Motor 2,000 118,484 Makita 5,300 265,477 Marubeni 72,000 446,696 Marui Group 9,500 102,852 Maruichi Steel Tube 2,000 50,757 Mazda Motor 24,800 484,330 McDonald’s Holdings Co. Japan 3,000 65,145 Medipal Holdings 5,800 78,817 MEIJI Holdings 2,821 322,124 Minebea 15,000 230,352 Miraca Holdings 2,700 134,432 Mitsubishi 62,698 1,355,472 Mitsubishi Chemical Holdings 60,580 374,038 Mitsubishi Electric 88,000 1,140,477 Mitsubishi Estate 57,000 1,339,964 Mitsubishi Gas Chemical 16,000 89,387 Mitsubishi Heavy Industries 134,700 748,336 Mitsubishi Logistics 6,000 92,390 Mitsubishi Materials 55,000 198,973 Mitsubishi Motors 28,600 263,449 Mitsubishi Tanabe Pharma 9,200 155,634 Mitsubishi UFJ Financial Group 576,290 4,066,228 Mitsubishi UFJ Lease & Finance 24,300 130,410 Mitsui & Co. 77,600 1,086,590 Mitsui Chemicals 38,000 125,449 Mitsui Fudosan 42,286 1,252,685 Mitsui OSK Lines 52,000 183,231 mixi 1,600 63,149 20 Common Stocks (continued) Shares Value ($) Japan (continued) Mizuho Financial Group 1,050,600 2,004,764 MS&AD Insurance Group Holdings 23,157 663,137 Murata Manufacturing 9,000 1,269,840 Nabtesco 5,600 153,986 Nagoya Railroad 42,000 165,904 NEC 114,800 384,757 NEXON 4,600 58,026 NGK Insulators 11,000 246,323 NGK Spark Plug 7,926 220,921 NH Foods 8,000 174,607 NHK Spring 7,000 79,854 Nidec 9,800 730,675 Nikon 16,260 229,988 Nintendo 4,625 780,934 Nippon Building Fund 61 303,058 Nippon Electric Glass 17,085 97,601 Nippon Express 39,000 224,199 Nippon Paint Holdings 6,900 230,985 Nippon Prologis REIT 70 151,346 Nippon Steel & Sumitomo Metal 336,615 877,109 Nippon Telegraph & Telephone 17,100 1,152,515 Nippon Yusen 69,800 219,815 Nissan Motor 113,000 1,170,303 Nisshin Seifun Group 9,438 110,382 Nissin Foods Holdings 2,600 124,205 Nitori Holdings 2,800 214,331 Nitto Denko 6,900 441,497 NOK 4,600 144,958 Nomura Holdings 165,400 1,074,142 Nomura Real Estate Holdings 4,800 97,554 Nomura Research Institute 5,300 208,260 NSK 20,000 313,056 NTT Data 5,500 244,941 NTT DOCOMO 69,400 1,233,250 NTT Urban Development 5,500 57,492 Obayashi 30,000 200,592 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Odakyu Electric Railway 28,000 281,304 Oji Holdings 35,000 155,636 Olympus 10,800 a 389,440 Omron 9,000 413,151 Ono Pharmaceutical 3,700 399,199 Oracle Japan 1,400 63,896 Oriental Land 8,800 592,932 ORIX 60,400 923,658 Osaka Gas 83,000 352,151 OTSUKA 2,100 97,000 Otsuka Holdings 17,100 538,852 Panasonic 100,295 1,437,746 Park24 3,800 76,000 Rakuten 35,700 623,138 Recruit Holdings 6,300 212,374 Resona Holdings 98,400 523,479 Ricoh 31,300 325,035 Rinnai 1,500 114,042 Rohm 4,300 297,797 Sankyo 2,200 83,102 Sanrio 2,100 56,430 Santen Pharmaceutical 16,500 218,324 SBI Holdings 7,830 103,998 Secom 9,400 664,537 Sega Sammy Holdings 7,484 104,630 Seibu Holdings 5,900 170,706 Seiko Epson 11,400 198,753 Sekisui Chemical 19,000 254,086 Sekisui House 25,700 399,773 Seven & I Holdings 34,260 1,475,269 Seven Bank 26,000 140,041 Sharp 70,000 151,484 Shikoku Electric Power 6,900 93,590 Shimadzu 12,000 140,306 Shimamura 1,000 99,293 Shimano 3,500 497,887 22 Common Stocks (continued) Shares Value ($) Japan (continued) Shimizu 27,000 194,718 Shin-Etsu Chemical 18,700 1,144,585 Shinsei Bank 67,000 137,142 Shionogi & Co. 13,300 433,540 Shiseido 16,000 288,328 Shizuoka Bank 23,400 257,729 Showa Shell Sekiyu 8,500 82,231 SMC 2,500 752,392 SoftBank 43,500 2,718,465 Sompo Japan Nipponkoa Holdings 14,670 476,907 Sony 52,180 a 1,576,011 Sony Financial Holdings 7,000 125,418 Stanley Electric 6,600 148,143 Sumitomo 51,600 609,831 Sumitomo Chemical 69,000 385,433 Sumitomo Dainippon Pharma 6,900 77,559 Sumitomo Electric Industries 34,800 491,623 Sumitomo Heavy Industries 25,000 155,270 Sumitomo Metal Mining 23,000 338,029 Sumitomo Mitsui Financial Group 57,600 2,511,859 Sumitomo Mitsui Trust Holdings 151,640 665,811 Sumitomo Realty & Development 16,000 618,002 Sumitomo Rubber Industries 7,600 139,845 Suntory Beverage & Food 6,000 255,521 Suruga Bank 8,000 176,369 Suzuken 3,212 100,039 Suzuki Motor 16,000 517,039 Sysmex 6,300 348,095 T&D Holdings 26,300 377,148 Taiheiyo Cement 54,000 170,284 Taisei 46,000 266,441 Taisho Pharmaceutical Holdings 1,500 104,977 Taiyo Nippon Sanso 6,000 76,757 Takashimaya 12,000 112,019 Takeda Pharmaceutical 35,800 1,839,211 TDK 5,500 394,837 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Japan (continued) Teijin 40,000 135,443 Terumo 13,500 346,529 THK 5,500 138,821 Tobu Railway 46,000 219,032 Toho 5,400 134,191 Toho Gas 18,000 108,891 Tohoku Electric Power 19,700 247,147 Tokio Marine Holdings 31,500 1,284,272 Tokyo Electric Power 64,972 a 265,287 Tokyo Electron 7,700 420,627 Tokyo Gas 104,000 597,515 Tokyo Tatemono 17,000 123,568 Tokyu 49,820 331,683 Tokyu Fudosan Holdings 20,900 155,067 TonenGeneral Sekiyu 13,000 124,576 Toppan Printing 26,000 217,987 Toray Industries 67,000 579,902 Toshiba 180,000 719,835 TOTO 12,000 169,713 Toyo Seikan Group Holdings 7,100 112,171 Toyo Suisan Kaisha 4,000 139,539 Toyoda Gosei 2,400 55,572 Toyota Industries 7,300 413,544 Toyota Motor 123,357 8,569,140 Toyota Tsusho 8,900 228,746 Trend Micro 4,900 165,854 Unicharm 16,900 423,912 United Urban Investment 114 181,067 USS 9,800 171,881 West Japan Railway 7,500 415,293 Yahoo! Japan 61,100 250,197 Yakult Honsha 4,100 257,028 Yamada Denki 36,200 148,358 Yamaguchi Financial Group 9,000 112,494 Yamaha 7,200 130,268 Yamaha Motor 11,200 263,020 24 Common Stocks (continued) Shares Value ($) Japan (continued) Yamato Holdings 16,100 359,099 Yamato Kogyo 1,800 42,225 Yamazaki Baking 6,000 106,698 Yaskawa Electric 11,300 155,732 Yokogawa Electric 8,800 102,504 Yokohama Rubber 9,000 96,545 Luxembourg—.1% RTL Group 1,680 156,855 SES 13,578 475,046 Macau—.1% MGM China Holdings 40,000 75,619 Sands China 107,813 440,931 Wynn Macau 69,200 140,286 Mexico—.0% Fresnillo 10,059 Netherlands—2.6% Aegon 82,964 652,851 Akzo Nobel 11,198 853,458 ASML Holding 15,869 1,703,916 Boskalis Westminster 3,945 205,151 Delta Lloyd 9,259 175,117 Gemalto 3,735 347,038 Heineken 10,218 801,357 Heineken Holding 4,485 312,492 ING Groep 174,600 a 2,682,382 Koninklijke Ahold 40,073 773,836 Koninklijke DSM 7,734 439,680 Koninklijke KPN 147,447 546,145 Koninklijke Philips 42,490 1,213,658 Koninklijke Vopak 2,912 152,549 NN Group 6,985 203,114 OCI 3,786 a 111,738 QIAGEN 9,940 a 238,776 The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Netherlands (continued) Randstad Holding 5,773 342,201 Reed Elsevier 31,006 745,194 TNT Express 19,218 163,317 Unilever 73,652 3,205,789 Wolters Kluwer 13,916 449,319 New Zealand—.1% Auckland International Airport 46,910 164,817 Contact Energy 16,082 69,649 Fletcher Building 31,140 197,211 Meridian Energy 52,186 99,975 Mighty River Power 29,098 66,849 Ryman Healthcare 16,781 104,217 Spark New Zealand 78,060 176,768 Norway—.6% DNB 43,300 769,251 Gjensidige Forsikring 9,640 167,680 Norsk Hydro 62,574 295,374 Orkla 36,127 283,055 Seadrill 16,377 208,426 Statoil 50,884 1,077,545 Telenor 33,013 745,294 Yara International 7,988 409,017 Portugal—.2% Banco Comercial Portugues, Cl. R 1,375,710 a 137,239 Banco Espirito Santo 118,053 a,b 13 Energias de Portugal 103,730 415,184 Galp Energia 16,122 220,660 Jeronimo Martins 10,446 152,377 Singapore—1.4% Ascendas Real Estate Investment Trust 93,912 175,031 CapitaCommercial Trust 96,000 122,793 CapitaLand 116,500 324,260 26 Common Stocks (continued) Shares Value ($) Singapore (continued) CapitaMall Trust 117,000 193,126 City Developments 17,000 136,815 ComfortDelGro 92,700 214,907 DBS Group Holdings 78,888 1,253,920 Genting Singapore 289,327 223,503 Global Logistic Properties 136,843 283,203 Golden Agri-Resources 278,440 88,303 Hutchison Port Holdings Trust 265,000 178,523 Jardine Cycle & Carriage 4,422 135,230 Keppel 67,100 440,049 Oversea-Chinese Banking 136,318 1,097,850 Sembcorp Industries 43,254 147,234 Sembcorp Marine 38,000 84,931 Singapore Airlines 22,233 204,938 Singapore Exchange 35,000 224,934 Singapore Press Holdings 69,075 218,499 Singapore Technologies Engineering 68,000 185,714 Singapore Telecommunications 362,651 1,211,795 StarHub 26,918 85,902 Suntec Real Estate Investment Trust 99,000 132,088 United Overseas Bank 58,812 1,085,672 UOL Group 21,111 126,582 Wilmar International 88,000 215,978 Spain—3.4% Abertis Infraestructuras 18,198 335,450 ACS Actividades de Construccion y Servicios 7,756 273,621 Aena 2,564 c 240,922 Amadeus IT Holding, Cl. A 20,421 932,232 Banco Bilbao Vizcaya Argentaria 286,009 2,879,564 Banco de Sabadell 190,544 a 509,523 Banco Popular Espanol 77,519 403,758 Banco Santander 635,967 4,811,693 Bankia 207,019 a 288,373 Bankinter 32,065 242,626 CaixaBank 106,403 532,913 The Fund 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Spain (continued) Distribuidora Internacional de Alimentacion 28,026 224,780 Enagas 9,024 278,039 Endesa 13,574 269,405 Ferrovial 19,022 432,441 Gas Natural SDG 16,234 398,476 Grifols 6,799 289,675 Iberdrola 234,036 1,565,280 Inditex 49,502 1,586,455 Mapfre 38,979 144,834 Red Electrica 4,768 400,132 Repsol 46,651 959,396 Telefonica 202,482 3,088,003 Zardoya Otis 6,593 85,081 Sweden—2.9% Alfa Laval 13,304 247,844 Assa Abloy, Cl. B 14,811 856,172 Atlas Copco, Cl. A 29,743 a 928,326 Atlas Copco, Cl. B 17,944 a 499,072 Boliden 11,860 256,411 Electrolux, Ser. B 10,732 319,926 Elekta, Cl. B 17,440 163,288 Ericsson, Cl. B 137,968 1,511,870 Getinge, Cl. B 9,499 230,947 Hennes & Mauritz, Cl. B 43,033 1,709,916 Hexagon, Cl. B 11,240 416,395 Husqvarna, Cl. B 20,372 150,664 ICA Gruppen 3,218 119,318 Industrivarden, Cl. C 7,189 149,794 Investment AB Kinnevik, Cl. B 10,364 357,791 Investor, Cl. B 20,224 824,501 Lundin Petroleum 8,991 a 145,154 Millicom International Cellular, SDR 2,952 230,035 Nordea Bank 137,668 1,740,723 Sandvik 49,008 616,517 Securitas, Cl. B 13,206 197,459 28 Common Stocks (continued) Shares Value ($) Sweden (continued) Skandinaviska Enskilda Banken, Cl. A 67,990 859,037 Skanska, Cl. B 17,185 382,248 SKF, Cl. B 18,299 443,733 Svenska Cellulosa, Cl. B 26,116 659,687 Svenska Handelsbanken, Cl. A 22,705 1,044,448 Swedbank, Cl. A 41,206 957,436 Swedish Match 9,440 289,863 Tele2, Cl. B 14,711 196,421 TeliaSonera 116,315 723,412 Volvo, Cl. B 70,050 961,847 Switzerland—9.5% ABB 99,597 a 2,181,050 Actelion 4,558 a 603,517 Adecco 7,606 a 623,592 Aryzta 3,764 a 254,712 Baloise Holding 2,128 278,094 Barry Callebaut 84 a 102,126 Cie Financiere Richemont 23,647 2,111,038 Coca-Cola HBC-CDI 8,469 a 178,719 Credit Suisse Group 69,209 a 1,833,700 EMS-Chemie Holding 396 166,549 Geberit 1,653 588,936 Givaudan 422 a 794,816 Glencore 503,551 a 2,397,896 Holcim 10,164 a 821,010 Julius Baer Group 10,308 a 543,727 Kuehne + Nagel International 2,440 366,848 Lindt & Spruengli 5 323,179 Lindt & Spruengli-PC 44 241,425 Lonza Group 2,276 a 323,246 Nestle 145,462 11,343,080 Novartis 103,769 10,721,320 Pargesa Holding-BR 1,256 91,481 Partners Group Holding 802 250,778 Roche Holding 31,701 9,131,142 The Fund 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Switzerland (continued) Schindler Holding 876 145,931 Schindler Holding-PC 1,967 334,816 SGS 252 490,383 Sika-BR 100 345,125 Sonova Holding 2,370 328,646 Sulzer 959 107,717 Swatch Group 2,074 182,021 Swatch Group-BR 1,371 615,255 Swiss Life Holding 1,420 a 338,155 Swiss Prime Site 2,618 a 230,261 Swiss Re 15,983 1,420,771 Swisscom 1,049 625,944 Syngenta 4,220 1,418,607 Transocean 15,112 270,951 UBS Group 165,161 a 3,327,598 Zurich Insurance Group 6,771 a 2,097,144 United Kingdom—19.6% 3i Group 45,522 353,041 Aberdeen Asset Management 39,934 290,374 Admiral Group 9,276 221,365 Aggreko 10,853 274,445 Amec Foster Wheller 16,968 238,357 Anglo American 62,300 1,056,613 Antofagasta 18,804 223,730 ArcelorMittal 45,991 488,790 ARM Holdings 63,824 1,084,931 Ashtead Group 23,009 396,423 Associated British Foods 15,815 692,558 AstraZeneca 57,066 3,932,645 Aviva 182,225 1,470,335 Babcock International Group 10,761 166,278 BAE Systems 143,385 1,116,176 Barclays 744,150 2,913,290 BG Group 154,620 2,806,382 BHP Billiton 95,635 2,275,798 BP 823,564 5,942,371 30 Common Stocks (continued) Shares Value ($) United Kingdom (continued) British American Tobacco 84,187 4,630,437 British Land 43,080 549,174 BT Group 368,496 2,574,741 Bunzl 15,437 434,844 Burberry Group 20,399 544,968 Capita 30,395 531,953 Carnival 8,328 380,316 Centrica 226,815 886,661 Cobham 51,208 233,075 Compass Group 75,749 1,342,812 Croda International 6,426 279,196 Diageo 113,641 3,156,345 Direct Line Insurance Group 68,975 337,438 Dixons Carphone 41,035 266,546 easyJet 7,546 209,966 Experian 44,387 793,577 G4S 69,165 310,302 GKN 75,919 408,123 GlaxoSmithKline 219,491 5,077,853 Hammerson 35,471 363,661 Hargreaves Lansdown 10,793 203,296 HSBC Holdings 866,052 8,590,622 ICAP 23,517 200,426 IMI 12,873 246,812 Imperial Tobacco Group 43,347 2,119,325 Inmarsat 19,204 296,171 InterContinental Hotels Group 10,895 467,694 International Consolidated Airlines Group 37,752 a 315,999 Intertek Group 6,956 277,618 Intu Properties 43,243 227,212 Investec 22,814 218,209 ITV 170,697 662,684 J Sainsbury 54,998 228,829 Johnson Matthey 9,326 477,928 Kingfisher 107,998 581,419 Land Securities Group 35,155 672,467 Legal & General Group 270,102 1,074,309 The Fund 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) Lloyds Banking Group 2,581,679 3,063,155 London Stock Exchange Group 14,071 549,362 Marks & Spencer Group 73,189 619,966 Meggitt 35,607 288,914 Melrose Industries 41,946 170,518 Merlin Entertainments 33,913 c 226,608 National Grid 170,421 2,291,290 Next 6,980 786,249 Old Mutual 217,694 781,779 Pearson 36,382 735,355 Persimmon 13,614 a 354,438 Petrofac 12,065 161,852 Prudential 116,082 2,896,847 Randgold Resources 3,889 296,531 Reckitt Benckiser Group 29,260 2,612,740 Reed Elsevier 50,514 836,513 Rexam 32,409 287,798 Rio Tinto 57,583 2,565,129 Rolls-Royce Holdings 85,699 a 1,373,260 Royal Bank of Scotland Group 113,494 a 587,424 Royal Dutch Shell, Cl. A 176,553 5,561,070 Royal Dutch Shell, Cl. B 110,307 3,551,400 Royal Mail 27,821 199,416 RSA Insurance Group 44,836 293,290 SABMiller 43,811 2,321,208 Sage Group 46,544 346,459 Schroders 5,191 257,968 Segro 33,856 222,598 Severn Trent 11,139 362,680 Shire 26,697 2,172,007 Sky 45,891 757,403 Smith & Nephew 40,855 698,991 Smiths Group 16,974 297,401 Sports Direct International 11,250 a 106,642 SSE 44,954 1,064,824 Standard Chartered 112,074 1,832,834 32 Common Stocks (continued) Shares Value ($) United Kingdom (continued) Standard Life 86,897 622,665 Subsea 7 12,720 141,639 Tate & Lyle 21,771 199,147 Tesco 368,899 1,246,526 Travis Perkins 11,023 350,967 Tullow Oil 38,752 246,188 Unilever 58,079 2,550,053 United Utilities Group 31,479 468,543 Vodafone Group 1,197,738 4,226,894 Weir Group 9,166 263,524 Whitbread 8,082 650,874 William Hill 40,472 223,924 WM Morrison Supermarkets 97,954 280,405 Wolseley 11,919 706,796 WPP 59,748 1,395,198 Total Common Stocks (cost $498,105,798) Preferred Stocks—.6% Germany Bayerische Motoren Werke 2,457 225,440 Fuchs Petrolub 2,998 126,848 Henkel & Co. 7,964 930,941 Porsche Automobil Holding 6,890 658,460 Volkswagen 7,368 1,910,060 Total Preferred Stocks (cost $2,245,402) Number of Rights—.0% Rights Value ($) Spain Banco Popular Espanol 77,322 a 1,476 Banco Santander 635,950 a 105,683 Total Rights (cost $99,859) The Fund 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Short-Term Investments—.1% Amount Value ($) U.S. Treasury Bills; 0.07%, 9/17/15 (cost $799,781) 800,000 d Other Investment—1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,188,953) 8,188,953 e Total Investments (cost $509,439,793) % Cash and Receivables (Net) .8 % Net Assets % BR—Bearer Certificate CDI—Chess Depository Interest PC—Participation Certificate REIT—Real Estate Investment Trust RSP—Risparmio (Savings) Shares SDR—Swedish Depository Receipts STRIP—Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors.At April 30, 2015, the value of these securities amounted to $74,520 or .01% of net assets. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At April 30, 2015, these securities were valued at $573,617 or .09% of net assets. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 25.5 Energy 5.4 Consumer Discretionary 12.6 Information Technology 4.7 Industrial 12.3 Telecommunication Services 4.7 Health Care 11.0 Utilities 3.5 Consumer Staples 10.8 Short-Term/Money Market Investments 1.4 Materials 7.3 † Based on net assets. See notes to financial statements. 34 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2015 ($) Financial Futures Long ASX SPI 200 13 1,480,640 June 2015 (32,559 ) Euro STOXX 50 102 4,086,459 June 2015 (79,419 ) FTSE 100 38 4,041,660 June 2015 21,301 TOPIX 20 2,660,804 June 2015 14,115 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 35 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 501,250,840 608,226,909 Affiliated issuers 8,188,953 8,188,953 Cash 440,440 Cash denominated in foreign currencies 1,379,674 1,415,379 Dividends receivable 3,157,783 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 942,716 Receivable for shares of Common Stock subscribed 282,416 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 297,504 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 618,121 Payable for shares of Common Stock redeemed 514,310 Payable for futures variation margin—Note 4 72,740 Net Assets ($) Composition of Net Assets ($): Paid-in capital 553,042,014 Accumulated undistributed investment income—net 2,838,946 Accumulated net realized gain (loss) on investments (41,954,399 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions [including ($76,562) net unrealized (depreciation) on financial futures] 107,225,360 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 36,604,480 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 36 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $762,048 foreign taxes withheld at source): Unaffiliated issuers 8,057,462 Affiliated issuers 3,525 Interest 1,515 Total Income Expenses: Management fee—Note 3(a) 1,003,330 Shareholder servicing costs—Note 3(b) 716,664 Directors’ fees—Note 3(a,c) 18,288 Loan commitment fees—Note 2 2,472 Interest expense—Note 2 878 Total Expenses Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (18,288 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4($): Net realized gain (loss) on investments and foreign currency transactions (5,689,608 ) Net realized gain (loss) on financial futures 1,765,838 Net realized gain (loss) on forward foreign currency exchange contracts (872,202 ) Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 31,550,549 Net unrealized appreciation (depreciation) on financial futures (469,617 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 602,014 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 37 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 6,339,158 15,409,956 Net realized gain (loss) on investments (4,795,972 ) (11,987,182 ) Net unrealized appreciation (depreciation) on investments 31,682,946 (4,797,262 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net (14,805,957 ) (11,610,746 ) Net realized gain on investments — (5,883,193 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 138,999,735 201,588,720 Dividends reinvested 13,678,033 16,860,058 Cost of shares redeemed (117,657,134 ) (204,474,021 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 567,711,112 572,604,782 End of Period Undistributed investment income—net 2,838,946 11,305,745 Capital Share Transactions (Shares): Shares sold 8,684,230 11,864,108 Shares issued for dividends reinvested 872,323 1,013,225 Shares redeemed (7,265,592 ) (12,017,895 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 38 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 16.54 17.12 13.96 13.79 14.84 14.05 Investment Operations: Investment income—net a .18 .47 .35 .37 .38 .31 Net realized and unrealized gain (loss) on investments .68 (.49 ) 3.20 .24 (1.10 ) .89 Total from Investment Operations .86 (.02 ) 3.55 .61 (.72 ) 1.20 Distributions: Dividends from investment income—net (.43 ) (.37 ) (.39 ) (.44 ) (.33 ) (.33 ) Dividends from net realized gain on investments — (.19 ) — — — (.08 ) Total Distributions (.43 ) (.56 ) (.39 ) (.44 ) (.33 ) (.41 ) Net asset value, end of period 16.97 16.54 17.12 13.96 13.79 14.84 Total Return (%) 5.44 b (.13 ) 26.01 4.79 (5.03 ) 8.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .61 c .61 .61 .61 .61 .61 Ratio of net expenses to average net assets .60 c .60 .60 .60 .60 .60 Ratio of net investment income to average net assets 2.21 c 2.76 2.25 2.75 2.52 2.25 Portfolio Turnover Rate 3.77 b 10.26 23.12 11.11 6.14 10.49 Net Assets, end of period ($ x 1,000) 621,152 567,711 572,605 455,018 491,377 561,428 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus International Stock Index Fund (the “fund”) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek to match the performance of the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE ® ). The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements 40 is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. 42 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The Fund 43 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 99,975 603,368,067 †† 13 Equity Securities— Foreign Preferred Stocks † — 3,851,749 †† — Mutual Funds 8,188,953 — — U.S. Treasury — 799,946 — Rights † — 107,159 †† — Other Financial Instruments: Financial Futures ††† 35,416 — — Forward Foreign Currency Exchange Contracts ††† — 942,716 — Liabilities ($) Other Financial Instruments: Financial Futures ††† (111,978 ) — — ) Forward Foreign Currency Exchange Contracts ††† — (618,121 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. At October 31, 2014, $560,468,111 of exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy pursuant to the fund’s fair valuation procedures. 44 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Equity Securities— Foreign Common Stock ($) Balance as of 10/31/2014 15 Realized gain (loss) — Change in unrealized appreciation (depreciation) (2) Purchases — Sales — Transfers into Level 3 — Transfers out of Level 3 — Balance as of 4/30/2015 13 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 4/30/2015 (2) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. The Fund 45 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 8,461,549 67,098,999 67,371,595 8,188,953 1.3 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the 46 best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $10,248,937 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to October 31, 2014. These long-term capital losses can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $11,615,926 and long-term capital gains $5,878,013.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency The Fund 47 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2015 was approximately $159,700 with a related weighted average annualized interest rate of 1.11 %. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, Dreyfus has agreed to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses. Dreyfus has also agreed to reduce its management fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $18,288. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor deter- 48 mines the amounts to be paid to Service Agents. During the period ended April 30, 2015, the fund was charged $716,664 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $174,238 and Shareholder Services Plan fees $126,428, which are offset against an expense reimbursement currently in effect in the amount of $3,162. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, financial futures and forward contracts, during the period ended April 30, 2015, amounted to $42,635,259 and $21,622,067, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the-counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterpar-ties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. The Fund 49 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is 50 exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at April 30, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases : Australian Dollar, Expiring: 6/17/2015 a 415,195 314,389 327,664 13,275 6/17/2015 b 155,463 117,549 122,689 5,140 6/17/2015 c 3,397,310 2,573,515 2,681,095 107,580 British Pound, Expiring: 6/17/2015 a 392,147 582,841 601,740 18,899 6/17/2015 c 5,072,074 7,580,605 7,782,979 202,374 6/17/2015 d 137,900 206,219 211,604 5,385 6/17/2015 e 292,156 440,603 448,307 7,704 Euro, Expiring: 6/17/2015 a 766,000 816,558 860,661 44,103 6/17/2015 b 380,033 405,607 426,996 21,389 6/17/2015 c 7,362,647 7,834,361 8,272,507 438,146 Japanese Yen, Expiring: 6/17/2015 a 51,696,384 428,923 433,207 4,284 6/17/2015 c 690,001,740 5,714,784 5,782,098 67,314 6/17/2015 f 52,488,549 433,288 439,845 6,557 Sales: Proceeds ($) Australian Dollar, Expiring: 6/17/2015 a 2,406,878 1,843,933 1,899,464 (55,531 ) 6/17/2015 c 148,600 115,177 117,272 (2,095 ) 6/17/2015 d 149,500 117,161 117,983 (822 ) British Pound, Expiring: 6/17/2015 a 3,317,522 4,941,317 5,090,660 (149,343 ) 6/17/2015 c 487,800 729,154 748,518 (19,364 ) 6/17/2015 d 281,500 421,085 431,955 (10,870 ) The Fund 51 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Euro, Expiring: 6/17/2015 a 4,721,172 5,017,647 5,304,604 (286,957 ) 6/17/2015 c 509,300 551,666 572,238 (20,572 ) 6/17/2015 e 623,900 682,022 701,000 (18,978 ) Japanese Yen, Expiring: 6/17/2015 a 427,114,431 3,525,937 3,579,147 (53,210 ) 6/17/2015 c 111,470,000 934,526 934,100 426 6/17/2015 d 15,340,000 128,168 128,547 (379 ) Swiss Franc, Expiring 5/5/2015 c 70,978 76,219 76,079 140 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b HSBC c Royal Bank of Canada d Bank of America e Goldman Sachs International f JP Morgan Chase Bank The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of April 30, 2015 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign exchange risk 1 942,716 Foreign exchange risk 1 (618,121 ) Equity risk 2 35,416 Equity risk 2 (111,978 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 2 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 52 The effect of derivative instruments in the Statement of Operations during the period ended April 30, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 3 Contracts 4 Total Equity 1,765,838 — Foreign exchange — (872,202 ) ) Total ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Forward Underlying risk Futures 5 Contracts 6 Total Equity (469,617 ) — ) Foreign exchange — 602,014 Total ) Statement of Operations location: 3 Net realized gain (loss) on financial futures. 4 Net realized gain (loss) on forward foreign currency exchange contracts. 5 Net unrealized appreciation (depreciation) on financial futures. 6 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. The Fund 53 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial futures 35,416 (111,978 ) Forward contracts 942,716 (618,121 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 978,132 (730,099 ) Derivatives not subject to Master Agreements (35,416 ) 111,978 Total gross amount of assets and liabilities subject to Master Agreements 942,716 (618,121 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of April 30, 2015: † Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Assets ($) 1 for Offset ($) Received ($) of Assets ($) Bank of America 5,385 (5,385 ) — — Citigroup 80,561 (80,561 ) — — Goldman Sachs International 7,704 (7,704 ) — — HSBC 26,529 — — 26,529 JP Morgan Chase Bank 6,557 — — 6,557 Royal Bank of Canada 815,980 (42,031 ) — 773,949 Total ) — 54 Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) of Liabilities ($) Bank of America (12,071 ) 5,385 — (6,686 ) Citigroup (545,041 ) 80,561 — (464,480 ) Goldman Sachs International (18,978 ) 7,704 — (11,274 ) Royal Bank of Canada (42,031 ) 42,031 — — Total ) — ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Equity financial futures 7,544,291 Forward contracts 7,642,258 At April 30, 2015, accumulated net unrealized appreciation on investments was $106,976,069, consisting of $144,971,167 gross unrealized appreciation and $37,995,098 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 55 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 11-12, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting and compliance infra-structures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 56 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group median for all periods and was below the Performance Universe median for all periods, except for the one- and two-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were at or below the Expense Group and the Expense Universe medians. The Fund 57 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund 58 grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 59 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 60 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Smallcap Stock Index Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 27 Statement of Financial Futures 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 41 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Smallcap Stock Index Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Smallcap Stock Index Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Smallcap Stock Index Fund produced a total return of 4.10%. 1 In comparison, the Standard & Poor’s SmallCap 600 ® Index (“S&P 600 Index”), the fund’s benchmark, produced a 4.16% total return for the same period. Despite high levels of volatility, small-cap stock prices climbed moderately amid continued U.S. economic growth. The difference in returns between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 600 Index by generally investing in a representative sample of the stocks listed in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 600 Index than smaller ones.The fund may also use stock index futures as a substitute for the sale or purchase of stocks. The fund employed futures contracts during the reporting period in its efforts to replicate the returns of the S&P 600 Index. Financial Markets Buffeted by Volatility Although the U.S. economy continued to recover during the reporting period, the expansion proved uneven. Relatively robust economic growth over the final months of 2014 was followed by weak data during the first quarter of 2015 stemming from harsh winter weather, but economic activity appeared to rebound in the spring. Persistently sluggish growth and deflationary pressures in international markets further increased investor uneasiness. A steep decline in oil prices generated challenges for energy producers and their suppliers, while consumers and certain industries benefited from lower gasoline and energy prices. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. economic activity also was influenced over the reporting period by changes in currency exchange rates.Aggressively accommodative monetary policies adopted by major central banks in Europe, Japan, and China sent sovereign bond yields to historical lows, including negative yields at times in Europe. Global investors instead flocked to higher yielding U.S.Treasury securities, and the resulting influx of capital to domestic investments caused the U.S. dollar to appreciate sharply against the euro, yen, and most other currencies. This development made U.S. manufactured goods more expensive for overseas customers, hampering revenues for U.S. exporters. Most Industry Groups Posted Mild Gains Equity markets proved choppy in this environment. During the first four months of the reporting period, broad measures of stock market performance repeatedly vacillated between gains and losses. By mid-March 2015, however, the market regained its footing, remaining in positive territory through the rest of the reporting period. Although small-cap stocks typically have only modest exposure to overseas markets and were less vulnerable to adverse changes in currency exchange rates, they nonetheless produced returns that were roughly in line with their large-cap counterparts, on average. Most industry groups represented in the S&P 600 Index posted gains for the reporting period overall, led by the consumer discretionary, health care, and information technology sectors. Conversely, the energy and materials sectors fared relatively poorly. The consumer discretionary sector was driven higher by casual dining restaurants benefiting from greater disposable income and recent preferences for healthier menus among their customers. In the specialty retailing industry, athletic apparel and footwear sellers benefited from the recent “athleisure” trend in which gym clothes are worn as fashions outside of their traditional venues. In addition, some small-cap broadcasters and for-profit education providers gained value when mergers-and-acquisitions activity intensified. In the health care sector, a number of small pharmaceutical and medical-device developers received regulatory approvals for new drugs and medical procedures, producers of generic medicines benefited from patent expirations of older branded drugs, and takeover speculation surrounding some small pharmaceutical companies intensified. Among information technology firms, semiconductor manufacturers advanced amid 4 rising sales of smartphones containing their microchips, and service providers saw greater demand from government agencies for outsourced technology services. Weakness in the energy sector was especially severe among smaller exploration-and-production companies and drilling equipment providers, which saw reduced demand for their services as crude oil prices declined. Likewise, coal producers were hurt by plunging commodity prices. Steel and aluminum producers in the materials sector struggled with an inventory oversupply amid waning demand from the emerging markets. In the financials sector, tighter government regulations constrained the earnings of some consumer finance and debt collection companies. Replicating the Performance of the S&P 600 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. May 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small-cap companies often experience sharper price fluctuations than stocks of larger-cap companies. ¹ Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. ² SOURCE: LIPPER INC.—Reflects the reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” and “S&P SmallCap 600 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, endorsed, managed, advised, sold, or promoted by Standard & Poor’s and its affiliates, and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Smallcap Stock Index Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 2.53 Ending value (after expenses) $ 1,041.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 2.51 Ending value (after expenses) $ 1,022.32 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—99.1% Shares Value ($) Automobiles & Components—.9% Dorman Products 78,281 a,b 3,665,899 Drew Industries 57,280 3,246,058 Gentherm 93,435 b 4,926,828 Standard Motor Products 53,229 2,012,056 Superior Industries International 30,050 558,930 Winnebago Industries 66,696 a 1,381,274 Banks—9.1% Astoria Financial 226,837 2,987,443 Bank Mutual 165,021 1,186,501 Bank of the Ozarks 169,230 6,559,355 Banner 61,119 2,763,801 BBCN Bancorp 185,555 2,633,025 BofI Holding 29,392 b 2,698,480 Boston Private Financial Holdings 253,456 3,332,946 Brookline Bancorp 143,696 1,547,606 Cardinal Financial 55,292 1,140,674 Central Pacific Financial 70,980 1,625,442 City Holding 37,313 1,715,279 Columbia Banking System 121,171 3,598,779 Community Bank System 105,503 3,687,330 CVB Financial 284,178 4,447,386 Dime Community Bancshares 66,260 1,054,859 F.N.B 415,507 5,513,778 First BanCorp 336,333 b 2,021,360 First Commonwealth Financial 283,544 2,557,567 First Financial Bancorp 153,551 2,650,290 First Financial Bankshares 180,929 a 5,239,704 First Midwest Bancorp 221,187 3,782,298 Glacier Bancorp 214,617 5,653,012 Hanmi Financial 107,588 2,289,473 Home BancShares 145,070 4,769,902 Independent Bank 55,636 2,321,134 LegacyTexas Financial Group 105,269 2,679,096 MB Financial 162,487 4,895,733 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Banks (continued) National Penn Bancshares 417,181 4,338,682 NBT Bancorp 91,610 2,212,382 Northwest Bancshares 219,534 2,702,464 OFG Bancorp 117,146 1,650,587 Old National Bancorp 311,789 4,259,038 Oritani Financial 136,475 2,033,478 Pinnacle Financial Partners 96,997 4,621,906 PrivateBancorp 200,198 7,421,340 Provident Financial Services 162,688 2,928,384 S&T Bancorp 91,632 2,464,901 Simmons First National, Cl. A 54,265 2,374,094 Southside Bancshares 59,856 1,635,274 Sterling Bancorp 196,149 2,546,014 Susquehanna Bancshares 459,246 6,172,266 Talmer Bancorp, Cl. A 150,773 2,318,889 Texas Capital Bancshares 113,382 b 5,970,696 Tompkins Financial 20,235 1,055,255 TrustCo Bank 184,658 1,231,669 UMB Financial 93,618 4,661,240 United Bankshares 153,943 5,785,178 United Community Banks 135,541 2,522,418 Westamerica Bancorporation 64,820 a 2,822,911 Wilshire Bancorp 169,402 1,787,191 Wintrust Financial 123,525 6,020,609 Capital Goods—9.2% AAON 125,576 3,010,057 AAR 100,018 a 3,024,544 Aceto 66,875 1,296,038 Actuant, Cl. A 159,069 3,789,024 Aegion 91,284 b 1,681,451 Aerojet Rocketdyne Holdings 142,255 b 2,796,733 AeroVironment 36,172 b 926,003 Albany International, Cl. A 81,615 a 3,199,308 American Science & Engineering 13,519 505,881 American Woodmark 41,178 b 2,087,725 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Apogee Enterprises 69,254 3,644,145 Applied Industrial Technologies 94,836 3,961,300 Astec Industries 46,089 1,939,425 AZZ 57,589 2,671,554 Barnes Group 124,422 4,989,322 Briggs & Stratton 147,606 2,885,697 CIRCOR International 47,937 2,619,278 Comfort Systems USA 103,809 2,147,808 Cubic 67,399 3,341,642 Curtiss-Wright 133,586 9,759,793 DXP Enterprises 28,587 b 1,287,844 Dycom Industries 84,214 b 3,872,160 EMCOR Group 173,425 7,739,958 Encore Wire 54,756 2,464,568 EnerSys 124,098 8,426,254 EnPro Industries 57,508 3,681,087 ESCO Technologies 83,803 3,075,570 Federal Signal 191,280 3,006,922 Franklin Electric 92,574 3,347,476 General Cable 131,907 2,151,403 Gibraltar Industries 67,653 b 1,120,334 Griffon 120,012 2,017,402 Hillenbrand 162,403 4,773,024 John Bean Technologies 83,222 3,211,537 Kaman 75,333 3,142,139 Lindsay 37,246 2,949,511 Lydall 49,238 b 1,321,548 Moog, Cl. A 111,304 b 7,777,924 Mueller Industries 138,050 4,837,272 National Presto Industries 9,225 577,301 Orion Marine Group 50,589 b 425,959 PGT 82,599 b 935,021 Powell Industries 17,611 584,509 Quanex Building Products 109,758 2,118,329 Simpson Manufacturing 123,380 4,044,396 Standex International 30,246 2,445,994 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) TASER International 135,743 b 4,098,081 Tennant 46,071 2,961,905 Titan International 125,092 1,299,706 Toro 149,274 10,007,329 Universal Forest Products 60,167 3,328,438 Veritiv 18,766 745,761 Vicor 30,461 b 464,530 Watts Water Technologies, Cl. A 73,570 4,013,244 Commercial & Professional Services—4.3% ABM Industries 122,066 3,912,215 Brady, Cl. A 120,903 3,219,647 CDI 36,364 496,005 Engility Holdings 48,451 1,350,329 Exponent 34,028 3,015,221 G&K Services, Cl. A 52,956 3,738,694 Healthcare Services Group 171,876 5,202,687 Heidrick & Struggles International 36,877 887,261 Insperity 57,339 2,761,446 Interface 160,555 3,488,860 Kelly Services, Cl. A 84,461 1,386,850 Korn/Ferry International 143,007 4,509,011 Matthews International, Cl. A 72,253 3,506,438 Mobile Mini 112,661 4,341,955 Navigant Consulting 146,509 b 2,118,520 On Assignment 130,851 b 4,403,136 Resources Connection 104,396 1,645,281 Tetra Tech 156,083 4,231,410 The Brink’s Company 147,480 3,903,796 TrueBlue 131,143 b 3,774,296 UniFirst 43,497 4,925,165 United Stationers 107,777 4,376,824 US Ecology 48,051 2,254,072 Viad 49,706 1,320,688 WageWorks 80,710 b 4,067,784 10 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel—4.3% Arctic Cat 41,737 1,481,246 Callaway Golf 166,721 1,613,859 Crocs 197,221 a,b 2,603,317 Ethan Allen Interiors 78,233 1,894,803 G-III Apparel Group 48,738 b 5,418,691 Helen of Troy 67,487 b 5,912,536 Iconix Brand Group 133,749 b 3,518,936 iRobot 71,546 a,b 2,319,521 La-Z-Boy 143,825 3,769,653 M/I Homes 58,256 b 1,314,255 Meritage Homes 89,988 b 3,848,787 Movado Group 55,420 1,622,698 Oxford Industries 38,198 3,034,831 Perry Ellis International 39,632 b 947,997 Quiksilver 318,458 b 528,640 Ryland Group 122,574 5,052,500 Skechers USA, Cl. A 108,515 b 9,757,669 Standard Pacific 379,595 b 3,074,720 Steven Madden 162,307 b 6,333,219 Sturm Ruger & Co. 49,988 a 2,739,842 Unifi 37,348 b 1,318,011 Universal Electronics 45,404 b 2,449,092 Wolverine World Wide 284,596 8,745,635 Consumer Services—4.2% American Public Education 54,730 b 1,526,420 Biglari Holdings 3,056 b 1,116,999 BJ’s Restaurants 46,450 b 2,173,860 Bob Evans Farms 57,056 2,454,549 Boyd Gaming 188,740 b 2,491,368 Capella Education 29,091 1,571,787 Career Education 123,606 b 519,145 Cracker Barrel Old Country Store 59,614 7,897,663 DineEquity 41,448 3,996,831 Interval Leisure Group 110,766 2,745,889 Jack in the Box 105,558 9,159,268 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Marcus 68,456 1,325,993 Marriott Vacations Worldwide 79,491 6,534,955 Monarch Casino & Resort 38,400 b 702,720 Papa John’s International 72,765 4,465,588 Pinnacle Entertainment 158,438 b 5,824,181 Popeyes Louisiana Kitchen 60,264 b 3,355,500 Red Robin Gourmet Burgers 34,034 b 2,555,613 Regis 107,799 b 1,780,839 Ruby Tuesday 150,203 b 1,093,478 Ruth’s Hospitality Group 110,912 1,613,770 Scientific Games, Cl. A 123,192 a,b 1,560,843 Sonic 149,562 4,284,951 Strayer Education 29,270 b 1,484,574 Texas Roadhouse 163,233 5,484,629 Diversified Financials—3.5% Calamos Asset Management, Cl. A 67,277 832,216 Cash America International 80,202 a 2,078,836 Encore Capital Group 50,836 b 2,055,808 Enova International 73,384 1,358,338 Evercore Partners, Cl. A 100,866 4,865,776 EZCORP, Cl. A 102,152 b 939,798 Financial Engines 137,292 a 5,789,604 First Cash Financial Services 78,462 b 3,792,853 FXCM, Cl. A 75,989 a 152,738 Green Dot, Cl. A 102,654 b 1,652,729 Greenhill & Co. 72,499 2,867,335 HFF, Cl. A 96,273 3,772,939 Interactive Brokers Group, Cl. A 137,324 4,662,150 Investment Technology Group 109,814 3,128,601 MarketAxess Holdings 104,432 8,965,487 Piper Jaffray 49,556 b 2,500,100 PRA Group 135,595 b 7,427,216 Virtus Investment Partners 19,193 2,564,569 12 Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Walker & Dunlop 73,408 b 1,405,029 World Acceptance 28,514 b 2,412,855 Energy—4.0% Approach Resources 87,128 a,b 764,113 Arch Coal 627,276 b 611,092 Basic Energy Services 90,847 b 925,731 Bill Barrett 130,406 b 1,512,710 Bonanza Creek Energy 97,720 b 2,693,163 Bristow Group 96,580 6,000,515 CARBO Ceramics 50,844 a 2,248,830 Carrizo Oil & Gas 126,000 b 7,021,980 Cloud Peak Energy 134,641 b 873,820 Comstock Resources 131,714 707,304 Contango Oil & Gas 41,176 b 1,032,282 Era Group 61,168 b 1,356,706 Exterran Holdings 168,049 6,229,576 Geospace Technologies 29,863 b 645,041 Green Plains 92,148 2,869,489 Gulf Island Fabrication 35,016 461,861 GulfMark Offshore, Cl. A 65,197 a 978,607 Hornbeck Offshore Services 80,923 b 1,849,091 ION Geophysical 416,928 b 950,596 Matrix Service 76,699 b 1,685,077 Newpark Resources 252,175 b 2,587,316 Northern Oil and Gas 145,444 a,b 1,285,725 Paragon Offshore 224,514 a 406,370 PDC Energy 105,775 b 6,001,674 Penn Virginia 172,256 b 1,150,670 PetroQuest Energy 198,189 b 531,147 Pioneer Energy Services 185,345 b 1,380,820 Rex Energy 115,897 a,b 579,485 SEACOR Holdings 48,342 b 3,512,530 Stone Energy 148,304 b 2,531,549 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Swift Energy 219,594 a,b 663,174 Synergy Resources 205,374 b 2,460,381 Tesco 108,185 1,391,259 TETRA Technologies 167,471 b 1,209,141 US Silica Holdings 140,805 a 5,259,067 Food & Staples Retailing—.8% Andersons 74,346 3,173,831 Casey’s General Stores 97,296 7,995,785 SpartanNash 88,633 2,674,058 Food, Beverage & Tobacco—1.8% B&G Foods 136,732 4,156,653 Cal-Maine Foods 92,438 a 4,132,903 Calavo Growers 30,948 1,567,516 Darling Ingredients 403,343 b 5,509,665 Diamond Foods 53,784 b 1,508,103 J&J Snack Foods 37,416 3,903,611 Sanderson Farms 58,494 a 4,394,069 Seneca Foods, Cl. A 22,294 b 642,513 Snyder’s-Lance 144,276 4,260,470 Universal 60,636 2,851,711 Health Care Equipment & Services—8.8% Abaxis 56,193 3,596,352 ABIOMED 91,539 b 5,787,096 Air Methods 89,599 b 4,094,674 Almost Family 13,758 b 595,446 Amedisys 78,623 b 2,186,506 AMN Healthcare Services 124,131 b 2,831,428 AmSurg 120,690 b 7,569,677 Analogic 38,499 3,253,166 AngioDynamics 67,007 b 1,118,347 Anika Therapeutics 48,227 b 1,645,505 Bio-Reference Laboratories 55,869 b 1,850,381 Cantel Medical 84,349 3,777,992 14 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Chemed 47,029 5,420,092 Computer Programs & Systems 30,162 a 1,578,377 CONMED 78,023 3,919,095 CorVel 31,789 b 1,136,139 Cross Country Healthcare 58,622 b 650,704 CryoLife 75,803 773,191 Cyberonics 64,431 b 3,924,492 Cynosure, Cl. A 36,982 b 1,235,938 Ensign Group 53,793 2,265,223 ExamWorks Group 88,509 b 3,624,444 Greatbatch 75,000 b 4,044,000 Haemonetics 133,757 b 5,421,171 Hanger 82,302 b 1,838,627 HealthStream 47,212 b 1,366,315 Healthways 83,531 b 1,453,439 ICU Medical 37,464 b 3,160,838 Integra LifeSciences Holdings 57,083 b 3,355,338 Invacare 78,435 1,574,190 IPC Healthcare 41,222 b 2,016,580 Kindred Healthcare 203,131 4,661,856 Landauer 29,920 965,219 LHC Group 45,193 b 1,448,888 Magellan Health 78,629 b 4,977,216 Masimo 119,402 b 4,031,012 MedAssets 162,212 b 3,283,171 Medidata Solutions 130,480 b 6,971,546 Meridian Bioscience 120,398 2,133,453 Merit Medical Systems 94,434 b 1,832,964 Molina Healthcare 86,573 b 5,127,719 Natus Medical 94,607 b 3,567,630 Neogen 88,482 b 3,940,988 NuVasive 116,837 b 5,226,119 Omnicell 100,677 b 3,577,054 PharMerica 82,941 b 2,377,089 Providence Service 29,736 b 1,264,375 Quality Systems 140,252 2,187,230 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Select Medical Holdings 251,243 3,655,586 SurModics 53,791 b 1,356,609 Vascular Solutions 40,565 b 1,300,514 West Pharmaceutical Services 194,742 10,375,854 Household & Personal Products—.4% Central Garden & Pet, Cl. A 103,199 b 1,011,350 Inter Parfums 50,373 1,520,257 Medifast 42,236 b 1,267,080 WD-40 39,322 3,183,509 Insurance—2.5% American Equity Investment Life Holding 202,531 5,458,210 AMERISAFE 41,460 1,873,577 eHealth 42,233 b 517,777 Employers Holdings 97,538 2,380,903 HCI Group 21,692 945,337 Horace Mann Educators 93,406 3,173,002 Infinity Property & Casualty 27,988 2,075,310 Meadowbrook Insurance Group 69,905 596,989 Montpelier Re Holdings 100,910 3,845,680 Navigators Group 32,336 b 2,523,825 ProAssurance 142,101 6,387,440 RLI 85,473 4,244,589 Safety Insurance Group 28,939 1,682,803 Selective Insurance Group 152,070 4,096,766 Stewart Information Services 60,370 2,203,505 United Fire Group 60,477 1,806,448 United Insurance Holdings 41,653 692,689 Universal Insurance Holdings 81,508 1,957,822 Materials—5.3% A. Schulman 78,696 3,340,645 A.M. Castle & Co. 70,015 a,b 274,459 AK Steel Holding 438,033 a,b 2,225,208 16 Common Stocks (continued) Shares Value ($) Materials (continued) American Vanguard 33,562 366,161 Balchem 76,835 4,027,691 Boise Cascade 96,961 b 3,364,547 Calgon Carbon 164,715 3,655,026 Century Aluminum 144,418 b 1,861,548 Clearwater Paper 58,781 b 3,760,221 Deltic Timber 21,708 1,389,312 Flotek Industries 113,406 b 1,620,572 FutureFuel 70,573 767,129 Glatfelter 103,789 2,573,967 Globe Specialty Metals 198,447 3,953,064 H.B. Fuller 120,461 5,031,656 Hawkins 9,943 392,251 Haynes International 24,753 1,100,766 Headwaters 198,039 b 3,481,526 Innophos Holdings 58,772 3,105,512 Intrepid Potash 156,952 b 1,966,609 Kaiser Aluminum 52,833 4,246,188 KapStone Paper and Packaging 204,871 5,726,144 Koppers Holdings 43,275 972,822 Kraton Performance Polymers 74,046 b 1,668,997 LSB Industries 40,348 b 1,711,159 Materion 63,036 2,520,810 Myers Industries 58,642 948,241 Neenah Paper 49,555 2,996,591 Olympic Steel 40,857 447,384 OM Group 82,017 2,463,791 Quaker Chemical 37,269 3,101,526 Rayonier Advanced Materials 110,665 1,849,212 RTI International Metals 75,424 a,b 2,839,714 Schweitzer-Mauduit International 78,601 3,474,950 Stepan 53,146 2,706,726 Stillwater Mining 346,195 b 4,649,399 SunCoke Energy 177,976 3,119,919 Tredegar 46,188 945,468 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Wausau Paper 154,403 1,439,036 Zep 56,036 1,113,996 Media—.4% E.W. Scripps, Cl. A 153,775 3,581,420 Harte-Hanks 143,675 975,553 Journal Media Group 1 5 Scholastic 59,370 2,412,797 Sizmek 73,893 b 514,295 Pharmaceuticals, Biotech & Life Sciences—3.4% Acorda Therapeutics 111,092 b 3,340,536 Affymetrix 230,414 b 2,794,922 Albany Molecular Research 48,747 b 880,371 ANI Pharmaceuticals 21,086 b 1,285,824 Cambrex 84,286 b 3,244,168 DepoMed 152,769 b 3,553,407 Emergent BioSolutions 97,543 b 2,896,052 Impax Laboratories 174,815 b 7,912,127 Lannett Company 72,845 b 4,188,588 Ligand Pharmaceuticals 55,008 b 4,270,821 Luminex 102,315 b 1,587,929 Medicines 152,029 b 3,893,463 Momenta Pharmaceuticals 121,863 b 2,126,509 PAREXEL International 152,604 b 9,701,799 Prestige Brands Holdings 144,006 b 5,652,236 Repligen 78,465 b 2,315,502 Sagent Pharmaceuticals 56,082 b 1,307,271 Spectrum Pharmaceuticals 114,974 a,b 649,603 Real Estate—8.2% Acadia Realty Trust 160,289 c 4,952,930 Agree Realty 45,236 c 1,392,364 American Assets Trust 100,319 c 3,992,696 Associated Estates Realty 163,190 c 4,650,915 Capstead Mortgage 289,004 c 3,366,897 18 Common Stocks (continued) Shares Value ($) Real Estate (continued) CareTrust 64,402 804,381 Cedar Realty Trust 228,442 c 1,596,810 Chesapeake Lodging Trust 155,387 c 4,933,537 CoreSite Realty 48,998 c 2,355,824 Cousins Properties 520,551 c 5,070,167 DiamondRock Hospitality 556,409 c 7,544,906 EastGroup Properties 93,326 c 5,338,247 Education Realty Trust 108,378 c 3,643,668 EPR Properties 153,927 c 8,876,970 Forestar Group 74,024 b,c 1,092,594 Franklin Street Properties 193,396 c 2,284,007 GEO Group 204,421 7,972,419 Getty Realty 76,028 c 1,320,606 Government Properties Income Trust 199,496 c 4,157,497 Healthcare Realty Trust 241,163 c 6,173,773 Inland Real Estate 255,035 c 2,624,310 Kite Realty Group Trust 199,085 c 5,216,027 Lexington Realty Trust 548,754 c 5,086,950 LTC Properties 103,596 c 4,502,282 Medical Properties Trust 505,964 c 7,073,377 Parkway Properties 191,549 c 3,116,502 Pennsylvania Real Estate Investment Trust 169,457 c 3,831,423 Post Properties 153,137 c 8,754,842 PS Business Parks 57,792 c 4,412,419 Retail Opportunity Investments 224,765 c 3,771,557 Sabra Health Care 136,841 c 4,088,809 Saul Centers 31,599 c 1,590,062 Sovran Self Storage 92,292 c 8,060,783 Summit Hotel Properties 222,346 c 2,928,297 Universal Health Realty Income Trust 30,109 c 1,495,213 Urstadt Biddle Properties, Cl. A 68,697 c 1,425,463 Retailing—5.1% Aeropostale 175,594 b 542,585 Barnes & Noble 109,406 b 2,395,991 Big 5 Sporting Goods 52,516 716,318 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Blue Nile 37,348 b 1,016,239 Brown Shoe Co. 114,211 3,392,067 Buckle 76,831 3,442,029 Cato, Cl. A 78,711 3,096,491 Christopher & Banks 108,265 b 643,094 Finish Line, Cl. A 124,121 a 3,044,688 Francesca’s Holdings 117,440 b 1,988,259 Fred’s, Cl. A 69,268 1,168,551 FTD Companies 44,529 b 1,270,858 Genesco 59,617 b 4,029,513 Group 1 Automotive 55,162 4,356,695 Haverty Furniture 78,802 1,691,091 Hibbett Sports 68,196 b 3,191,573 Kirkland’s 50,437 b 1,197,374 Lithia Motors, Cl. A 63,736 6,356,391 Lumber Liquidators Holdings 66,072 a,b 1,816,319 MarineMax 67,158 b 1,482,849 Men’s Wearhouse 116,853 6,612,711 Monro Muffler Brake 73,454 4,399,160 NutriSystem 81,506 1,552,689 Outerwall 57,115 3,794,149 PEP Boys-Manny Moe & Jack 103,277 b 946,017 PetMed Express 59,167 936,614 Pool 121,341 7,873,817 Select Comfort 147,547 b 4,547,399 Sonic Automotive, Cl. A 82,850 1,934,548 Stage Stores 67,430 1,302,073 Stein Mart 53,935 638,051 The Children’s Place 65,081 3,947,813 Tuesday Morning 98,094 b 1,551,847 Vitamin Shoppe 76,066 b 3,185,644 VOXX International 67,218 b 640,588 Zumiez 51,508 b 1,633,319 20 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment—3.6% Advanced Energy Industries 108,587 b 2,656,038 Brooks Automation 188,147 2,024,462 Cabot Microelectronics 57,304 b 2,710,479 CEVA 53,662 b 1,110,803 Cirrus Logic 164,054 b 5,541,744 Cohu 76,097 796,736 Diodes 115,568 b 3,087,977 DSP Group 61,946 b 704,945 Exar 105,222 b 1,038,541 Kopin 154,486 b 512,894 Kulicke & Soffa Industries 211,891 b 3,201,673 Micrel 79,599 1,082,546 Microsemi 250,325 b 8,350,842 MKS Instruments 141,855 4,937,973 Monolithic Power Systems 96,878 5,021,187 Nanometrics 42,212 b 652,598 Pericom Semiconductor 88,145 1,103,575 Power Integrations 86,291 4,270,542 Rudolph Technologies 62,881 b 806,763 Synaptics 91,067 b 7,715,196 Tessera Technologies 123,195 4,448,571 Ultratech 56,921 b 1,136,143 Veeco Instruments 94,105 b 2,777,039 Software & Services—6.9% Blackbaud 133,442 6,742,824 Blucora 114,102 b 1,559,774 Bottomline Technologies 96,217 b 2,574,767 CACI International, Cl. A 66,923 b 5,905,286 Cardtronics 124,074 b 4,681,312 Ciber 220,795 b 779,406 comScore 81,856 b 4,285,980 CSG Systems International 99,355 2,893,218 Dealertrack Technologies 104,716 b 4,116,386 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) DHI Group 84,072 b 638,947 Ebix 86,028 2,347,704 Epiq Systems 48,700 872,217 ExlService Holdings 94,310 b 3,247,093 Forrester Research 35,925 1,249,831 Heartland Payment Systems 88,934 4,526,741 IGATE 80,422 b 3,824,870 Interactive Intelligence Group 36,297 b 1,596,342 Iridium Communications 222,870 b 2,266,588 j2 Global 111,882 7,761,254 Liquidity Services 53,377 b 499,609 LivePerson 117,131 b 1,101,031 LogMeIn 65,508 b 4,204,303 Manhattan Associates 195,520 b 10,276,531 ManTech International, Cl. A 61,944 1,810,623 MicroStrategy, Cl. A 23,213 b 4,227,552 Monotype Imaging Holdings 104,669 3,392,322 Monster Worldwide 244,688 b 1,441,212 NetScout Systems 103,210 a,b 4,241,931 NIC 179,646 3,053,982 Perficient 75,008 b 1,547,415 Progress Software 152,872 b 4,035,821 QuinStreet 77,713 b 421,982 Stamps.com 48,034 b 2,972,824 SYKES Enterprises 96,558 b 2,416,847 Synchronoss Technologies 84,145 b 3,860,573 Take-Two Interactive Software 237,939 b 5,639,154 Tangoe 79,921 b 1,093,319 TeleTech Holdings 58,037 1,505,480 VASCO Data Security International 74,580 a,b 1,895,824 Virtusa 63,017 b 2,508,077 XO Group 82,868 b 1,347,434 Technology Hardware & Equipment—5.7% ADTRAN 143,163 2,377,936 Agilysys 45,484 b 428,004 22 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) Anixter International 71,572 b 5,052,983 Badger Meter 33,852 2,106,271 Bel Fuse, Cl. B 27,512 564,821 Benchmark Electronics 157,619 b 3,708,775 Black Box 47,417 943,598 CalAmp 78,553 b 1,548,280 Checkpoint Systems 130,074 1,347,567 Coherent 68,873 b 4,132,380 Comtech Telecommunications 48,609 1,404,800 CTS 106,248 1,906,089 Daktronics 114,098 1,224,272 DTS 49,343 b 1,768,947 Electro Scientific Industries 40,589 231,357 Electronics For Imaging 113,454 b 4,734,435 Fabrinet 98,075 b 1,776,138 FARO Technologies 38,464 b 1,532,021 Harmonic 307,913 b 2,158,470 II-VI 135,761 b 2,415,188 Insight Enterprises 117,003 b 3,348,626 Ixia 147,264 b 1,764,223 Littelfuse 54,272 5,318,113 Mercury Systems 60,623 b 837,204 Methode Electronics 113,232 4,807,831 MTS Systems 31,966 2,256,160 NETGEAR 91,379 b 2,766,042 Newport 107,545 b 2,050,883 OSI Systems 43,380 b 2,915,570 Park Electrochemical 43,156 937,348 Plexus 91,297 b 3,930,336 QLogic 233,029 b 3,425,526 Rofin-Sinar Technologies 80,079 b 1,894,669 Rogers 54,010 b 3,927,067 Sanmina 233,119 b 4,739,309 ScanSource 63,819 b 2,543,187 Super Micro Computer 85,466 b 2,458,857 SYNNEX 66,953 5,121,905 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) TTM Technologies 154,662 b 1,446,090 ViaSat 105,399 b 6,336,588 Telecommunication Services—.6% 8x8 204,374 b 1,784,185 Atlantic Tele-Network 34,231 2,259,931 Cincinnati Bell 491,685 b 1,686,480 Consolidated Communications Holdings 124,361 2,620,286 General Communication, Cl. A 107,982 b 1,712,595 Lumos Networks 34,062 481,637 Spok Holdings 63,569 1,196,686 Transportation—2.4% Allegiant Travel 34,427 5,293,496 ArcBest 76,733 2,739,368 Atlas Air Worldwide Holdings 56,545 b 2,756,003 Celadon Group 58,099 1,501,278 Echo Global Logistics 62,380 b 1,802,782 Forward Air 80,990 4,079,466 Heartland Express 124,075 2,595,649 Hub Group, Cl. A 80,728 b 3,221,047 Knight Transportation 171,879 4,967,303 Matson 124,332 5,035,446 Republic Airways Holdings 136,582 b 1,671,764 Roadrunner Transportation Systems 59,188 b 1,448,330 Saia 74,551 b 3,037,953 SkyWest 132,869 1,813,662 UTi Worldwide 204,772 1,849,091 24 Common Stocks (continued) Shares Value ($) Utilities—3.7% ALLETE 102,122 5,136,736 American States Water 102,513 3,935,474 Avista 160,777 5,244,546 El Paso Electric 93,743 3,488,177 Laclede Group 102,625 5,329,316 New Jersey Resources 225,786 6,888,731 Northwest Natural Gas 78,135 a 3,648,905 NorthWestern 119,841 6,242,518 Piedmont Natural Gas 205,439 7,691,636 South Jersey Industries 78,491 4,140,400 Southwest Gas 132,509 7,287,995 UIL Holdings 156,374 7,799,935 Total Common Stocks (cost $1,247,175,856) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills: 0.08%, 6/4/15 160,000 d 160,000 0.09%, 9/17/15 875,000 d 874,941 Total Short-Term Investments (cost $1,034,681) Other Investment—1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $19,176,647) 19,176,647 e The Fund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—2.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $49,454,524) 49,454,524 e Total Investments (cost $1,316,841,708) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At April 30, 2015, the value of the fund’s securities on loan was $49,390,996 and the value of the collateral held by the fund was $50,597,458, consisting of cash collateral of $49,454,524 and U.S. Government & Agency securities valued at $1,142,934. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 9.2 Semiconductors & Semiconductor Banks 9.1 Equipment 3.6 Health Care Equipment & Services 8.8 Diversified Financials 3.5 Real Estate 8.2 Pharmaceuticals, Biotech & Software & Services 6.9 Life Sciences 3.4 Technology Hardware & Equipment 5.7 Insurance 2.5 Materials 5.3 Transportation 2.4 Retailing 5.1 Food, Beverage & Tobacco 1.8 Commercial & Professional Services 4.3 Automobiles & Components .9 Consumer Durables & Apparel 4.3 Food & Staples Retailing .8 Consumer Services 4.2 Telecommunication Services .6 Energy 4.0 Household & Personal Products .4 Short-Term/ Media .4 Money Market Investments 3.8 Utilities 3.7 † Based on net assets. See notes to financial statements. 26 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2015 ($) Financial Futures Long Russell 2000 Mini 153 18,610,920 June 2015 ) See notes to financial statements. The Fund 27 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $49,390,996—Note 1(b): Unaffiliated issuers 1,248,210,537 1,810,991,616 Affiliated issuers 68,631,171 68,631,171 Cash 1,669,924 Dividends, interest receivable and securities lending income 1,032,017 Receivable for shares of Common Stock subscribed 539,957 Receivable for investment securities sold 485,125 Other receivable 6,171 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 761,638 Liability for securities on loan—Note 1(b) 49,454,524 Payable for shares of Common Stock redeemed 4,786,339 Payable for investment securities purchased 2,216,137 Payable for futures variation margin—Note 4 258,472 Accrued expenses 3,000 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,209,391,748 Accumulated undistributed investment income—net 5,969,709 Accumulated net realized gain (loss) on investments 48,153,113 Accumulated net unrealized appreciation (depreciation) on investments [including ($419,778) net unrealized (depreciation) on financial futures] 562,361,301 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 62,146,902 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $2,041 foreign taxes withheld at source): Unaffiliated issuers 14,928,759 Affiliated issuers 8,366 Interest 8,165 Income from securities lending—Note 1(b) 450,595 Total Income Expenses: Management fee—Note 3(a) 2,256,598 Shareholder servicing costs—Note 3(b) 2,256,598 Directors’ fees—Note 3(a,c) 63,975 Loan commitment fees—Note 2 7,843 Interest expense—Note 2 321 Total Expenses Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (63,975 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 58,525,596 Net realized gain (loss) on financial futures 1,942,085 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 2,572,171 Net unrealized appreciation (depreciation) on financial futures (851,080 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 29 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 10,874,525 13,189,664 Net realized gain (loss) on investments 60,467,681 120,864,966 Net unrealized appreciation (depreciation) on investments 1,721,091 11,871,540 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (14,103,759 ) (12,000,269 ) Net realized gain on investments (120,880,642 ) (60,182,073 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 232,429,799 546,188,952 Dividends reinvested 131,149,955 70,431,094 Cost of shares redeemed (285,738,513 ) (508,773,280 ) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,809,955,734 1,628,365,140 End of Period Undistributed investment income—net 5,969,709 9,198,943 Capital Share Transactions (Shares): Shares sold 7,877,568 18,566,243 Shares issued for dividends reinvested 4,481,405 2,377,558 Shares redeemed (9,653,713 ) (17,350,819 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 30.45 29.16 21.95 20.21 18.82 15.04 Investment Operations: Investment income—net a .18 .22 .28 .20 .14 .11 Net realized and unrealized gain (loss) on investments 1.06 2.34 7.88 2.39 1.80 3.80 Total from Investment Operations 1.24 2.56 8.16 2.59 1.94 3.91 Distributions: Dividends from investment income—net (.24 ) (.21 ) (.32 ) (.11 ) (.16 ) (.13 ) Dividends from net realized gain on investments (2.07 ) (1.06 ) (.63 ) (.74 ) (.39 ) — Total Distributions (2.31 ) (1.27 ) (.95 ) (.85 ) (.55 ) (.13 ) Net asset value, end of period 29.38 30.45 29.16 21.95 20.21 18.82 Total Return (%) 4.10 b 8.91 38.63 13.24 10.29 26.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.20 c .75 1.13 .97 .68 .65 Portfolio Turnover Rate 5.04 b 18.22 20.89 14.64 22.25 20.72 Net Assets, end of period ($ x 1,000) 1,825,876 1,809,956 1,628,365 1,127,930 1,025,657 1,002,700 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Smallcap Stock Index Fund (the “fund”) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek to match the performance of the Standard & Poor’s ® SmallCap 600 Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 32 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature 34 and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,803,129,773 — — Equity Securities— Foreign Common Stocks † 6,826,902 — — Mutual Funds 68,631,171 — — U.S. Treasury — 1,034,941 — Liabilities ($) Other Financial Instruments: Financial Futures †† (419,778 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2015, The Bank of New York Mellon earned $125,765 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: 36 Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 12,857,901 122,595,237 116,276,491 19,176,647 1.0 Dreyfus Institutional Cash Advantage Fund — 343,652,893 294,198,369 49,454,524 2.7 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $19,508,826 and long-term capital gains $52,673,516.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2015 was approximately $58,600 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, Dreyfus has agreed to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses. Dreyfus has also agreed to reduce its management fee in an amount equal to the fund’s allocable 38 portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $63,975. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, the fund was charged $2,256,598 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $385,632 and Shareholder Services Plan fees $385,632, which are offset against an expense reimbursement currently in effect in the amount of $9,626. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2015, amounted to $90,543,904 and $141,834,332, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Equity financial futures 18,942,116 At April 30, 2015, accumulated net unrealized appreciation on investments was $562,781,079, consisting of $626,464,757 gross unrealized appreciation and $63,683,678 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 40 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 11-12, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting and compliance infra-structures.The Board also considered portfolio management’s broker- The Fund 41 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) age policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and the Expense Universe medians and the fund’s total expenses were below the Expense Group median and above the Expense Universe median. 42 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. 44 In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 45 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus S&P 500 Index Fund SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 25 Statement of Financial Futures 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 29 Financial Highlights 30 Notes to Financial Statements 43 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus S&P 500 Index Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus S&P 500 Index Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus S&P 500 Index Fund produced a total return of 4.13%. 1 In comparison, the Standard & Poor’s 500 ® Composite Stock Price Index (“S&P 500 Index”), the fund’s benchmark, returned 4.39% for the same period. Despite high levels of volatility, domestic stock prices advanced moderately amid continued U.S. economic growth and aggressive stimulus programs in overseas markets. The difference in returns between the fund and the S&P 500 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weightings. Often considered a barometer for the stock market in general, the S&P 500 Index is made up of 500 widely held common stocks across 10 economic sectors. Each stock is weighted by its float-adjusted market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The fund employed futures contracts during the reporting period in its efforts to replicate the returns of the S&P 500 Index. Financial Markets Buffeted by Volatility Although the U.S. economy continued to recover during the reporting period, the expansion proved uneven. Relatively robust economic growth over the final months of 2014 was followed by weak data during the first quarter of 2015 stemming from harsh winter weather, but economic activity appeared to rebound in the spring. Persistently sluggish growth and deflationary pressures in international markets further increased investor uneasiness. A steep decline in oil prices generated challenges for energy producers, while consumers and certain industries benefited from lower gasoline and energy prices. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) U.S. economic activity also was influenced over the reporting period by changes in currency exchange rates.Aggressively accommodative monetary policies adopted by major central banks in Europe, Japan, and China sent sovereign bond yields to historical lows, including negative yields at times in Europe. Global investors instead flocked to higher yielding U.S.Treasury securities, and the resulting influx of capital to domestic investments caused the U.S. dollar to appreciate sharply against the euro, yen, and most other currencies. This development made U.S. manufactured goods more expensive for overseas customers, hampering revenues for U.S. exporters. Most Industry Groups Posted Mild Gains Equity markets proved choppy in this environment. During the first four months of the reporting period, the S&P 500 Index repeatedly vacillated between gains and losses. By mid-March 2015, however, the market regained its footing, remaining in positive territory through the rest of the reporting period. Most industry groups posted gains for the reporting period overall, led by the consumer discretionary, information technology, and health care sectors. Conversely, the energy and utilities sectors lost a degree of value. In the consumer discretionary sector, gains were particularly strong for specialty retailers such as home improvement centers, automobile repair shops, and car deal-erships. Internet and catalog retailers also advanced amid positive online shopping trends as employment strengthened and lower fuel prices boosted consumers’ spending power. Meanwhile, media companies benefited from intensifying mergers-and-acquisitions activity and rising revenues from movies and theme parks. The information technology sector was driven higher by consumer electronics giant Apple, where smartphone sales remained strong and consumers responded positively to the launch of the new iWatch. Software companies encountered greater demand from businesses seeking to upgrade their systems, and companies providing cloud computing services continued to benefit from trends toward decentralized application management and data storage. Among health care companies, pharmaceutical companies cut costs and launched new products, more than offsetting the drag of adverse currency fluctuation on overseas revenues. Meanwhile, medical service providers benefited from expanded insurance coverage, favorable reimbursement rates, and long-term demographic trends. 4 Weakness in the energy sector was especially pronounced among smaller exploration-and-production companies and drilling equipment providers, which saw reduced demand for their services as crude oil prices declined. U.S. energy companies with joint ventures in Russia also were hurt by sanctions imposed over the conflict in Ukraine. In contrast, refiners generally held up well as input costs fell and profit margins improved. In the utilities sector, coal-based power producers were hurt by rising costs related to more stringent environmental regulations.The materials sector struggled with lower commodity prices for metals-and-mining firms, but some chemicals producers benefited from lower costs for raw materials. Replicating the Performance of the S&P 500 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. May 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,”“Standard & Poor’s ® 500,” and “S&P 500 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold, or promoted by Standard & Poor’s and its affiliates, and Standard & Poor’s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P 500 Index Fund from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 2.53 Ending value (after expenses) $ 1,041.30 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 2.51 Ending value (after expenses) $ 1,022.32 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—98.6% Shares Value ($) Automobiles & Components—1.1% BorgWarner 34,014 2,013,629 Delphi Automotive 45,057 3,739,731 Ford Motor 610,078 9,639,232 General Motors 207,679 7,281,226 Goodyear Tire & Rubber 39,972 1,133,806 Harley-Davidson 33,461 1,880,843 Johnson Controls 101,928 5,135,133 Banks—5.8% Bank of America 1,622,726 25,850,025 BB&T 110,113 4,216,227 Citigroup 467,989 24,953,173 Comerica 27,913 1,323,355 Fifth Third Bancorp 124,158 2,483,160 Hudson City Bancorp 75,009 697,584 Huntington Bancshares 121,163 1,315,830 JPMorgan Chase & Co 574,783 36,360,773 KeyCorp 137,421 1,985,733 M&T Bank 20,366 2,437,199 People’s United Financial 51,257 774,493 PNC Financial Services Group 80,973 7,427,653 Regions Financial 206,736 2,032,215 SunTrust Banks 79,367 3,293,731 U.S. Bancorp 274,724 11,777,418 Wells Fargo & Co 723,369 39,857,632 Zions Bancorporation 33,099 937,860 Capital Goods—7.3% 3M 97,937 15,316,367 Allegion 15,171 927,707 AMETEK 36,831 1,930,681 Boeing 101,081 14,488,951 Caterpillar 93,158 8,093,567 Cummins 26,368 3,645,640 Danaher 94,073 7,702,697 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Deere & Co 52,458 4,748,498 Dover 26,149 1,980,002 Eaton 73,933 5,081,415 Emerson Electric 105,794 6,223,861 Fastenal 40,842 1,740,686 Flowserve 19,893 1,164,337 Fluor 22,863 1,374,981 General Dynamics 48,444 6,652,330 General Electric 1,552,565 42,043,460 Honeywell International 120,179 12,128,465 Illinois Tool Works 53,929 5,046,676 Ingersoll-Rand 41,300 2,719,192 Jacobs Engineering Group 18,643 a 799,039 Joy Global 15,730 670,727 L-3 Communications Holdings 12,764 1,466,711 Lockheed Martin 41,322 7,710,685 Masco 54,904 1,454,407 Northrop Grumman 30,892 4,758,604 PACCAR 54,950 3,590,983 Pall 16,831 1,637,993 Parker Hannifin 22,013 2,627,472 Pentair 27,944 1,736,720 Precision Castparts 21,815 4,508,942 Quanta Services 33,287 a 962,327 Raytheon 47,193 4,908,072 Rockwell Automation 21,514 2,551,560 Rockwell Collins 19,828 1,929,859 Roper Technologies 15,413 2,592,004 Snap-on 8,890 1,329,500 Stanley Black & Decker 24,725 2,440,358 Textron 43,549 1,915,285 United Rentals 15,519 a 1,498,825 United Technologies 127,573 14,511,429 W.W. Grainger 9,129 2,267,917 Xylem 26,291 973,293 8 Common Stocks (continued) Shares Value ($) Commercial & Professional Services—.6% ADT 25,069 942,594 Cintas 14,753 1,179,502 Dun & Bradstreet 5,080 648,564 Equifax 18,254 1,769,360 Nielsen 49,473 2,223,317 Pitney Bowes 33,134 741,208 Republic Services 37,530 1,524,844 Robert Half International 21,748 1,205,927 Stericycle 13,568 a 1,810,378 Tyco International 64,705 2,548,083 Waste Management 64,827 3,210,881 Consumer Durables & Apparel—1.4% Coach 42,482 1,623,237 D.R. Horton 48,467 1,231,062 Fossil Group 7,121 a 598,022 Garmin 19,207 867,964 Hanesbrands 61,836 1,921,863 Harman International Industries 10,580 1,379,420 Hasbro 16,767 1,186,936 Leggett & Platt 21,061 894,461 Lennar, Cl. A 28,095 1,286,751 Mattel 51,402 1,447,480 Michael Kors Holdings 31,602 a 1,954,900 Mohawk Industries 9,190 a 1,594,465 Newell Rubbermaid 43,211 1,647,635 NIKE, Cl. B 107,943 10,669,086 PulteGroup 51,608 996,034 PVH 12,256 1,266,658 Ralph Lauren 9,021 1,203,492 Under Armour, Cl. A 26,290 a 2,038,790 VF 52,872 3,829,519 Whirlpool 12,211 2,144,252 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services—1.7% Carnival 70,979 3,120,947 Chipotle Mexican Grill 4,798 a 2,981,189 Darden Restaurants 19,206 1,224,767 H&R Block 43,097 1,303,253 Marriott International, Cl. A 32,054 2,565,923 McDonald’s 148,308 14,319,137 Royal Caribbean Cruises 25,449 1,732,059 Starbucks 230,296 11,418,076 Starwood Hotels & Resorts Worldwide 27,425 b 2,357,179 Wyndham Worldwide 18,631 1,591,087 Wynn Resorts 12,968 1,440,356 Yum! Brands 66,933 5,753,561 Diversified Financials—5.0% Affiliated Managers Group 8,298 a 1,876,427 American Express 135,260 10,475,887 Ameriprise Financial 28,184 3,530,891 Bank of New York Mellon 171,977 7,281,506 Berkshire Hathaway, Cl. B 281,320 a 39,725,197 BlackRock 19,602 7,133,952 Capital One Financial 85,552 6,916,879 Charles Schwab 175,890 5,364,645 CME Group 49,259 4,478,136 Discover Financial Services 69,352 4,020,335 E*TRADE Financial 47,061 a 1,354,886 Franklin Resources 59,829 3,084,783 Goldman Sachs Group 62,186 12,214,574 Intercontinental Exchange 17,496 3,928,377 Invesco 64,933 2,689,525 Legg Mason 16,388 862,828 Leucadia National 50,704 1,205,234 McGraw-Hill Financial 42,031 4,383,833 Moody’s 27,460 2,952,499 Morgan Stanley 237,801 8,872,355 NASDAQ OMX Group 19,205 933,939 Navient 64,265 1,255,738 10 Common Stocks (continued) Shares Value ($) Diversified Financials (continued) Northern Trust 33,276 2,434,139 State Street 63,886 4,926,888 T. Rowe Price Group 40,201 3,263,517 Energy—8.4% Anadarko Petroleum 77,591 7,301,313 Apache 59,269 4,054,000 Baker Hughes 67,137 4,596,199 Cabot Oil & Gas 65,501 2,215,244 Cameron International 29,089 a 1,594,659 Chesapeake Energy 77,132 1,216,372 Chevron 290,649 32,279,478 Cimarex Energy 13,930 1,732,892 ConocoPhillips 189,005 12,837,220 CONSOL Energy 37,022 1,202,475 Devon Energy 59,638 4,067,908 Diamond Offshore Drilling 8,607 c 288,076 Ensco, Cl. A 37,589 1,025,428 EOG Resources 84,327 8,344,157 EQT 22,625 2,034,893 Exxon Mobil 647,236 56,549,009 FMC Technologies 36,831 a 1,624,247 Halliburton 129,696 6,348,619 Helmerich & Payne 17,332 1,351,376 Hess 37,542 2,886,980 Kinder Morgan 262,851 11,289,450 Marathon Oil 101,987 3,171,796 Marathon Petroleum 42,810 4,219,782 Murphy Oil 24,395 1,161,446 National Oilwell Varco 63,366 3,447,744 Newfield Exploration 22,823 a 895,575 Noble 41,054 710,645 Noble Energy 59,635 3,024,687 Occidental Petroleum 118,975 9,529,898 ONEOK 33,331 1,603,221 Phillips 66 84,786 6,724,378 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Pioneer Natural Resources 22,669 3,916,750 QEP Resources 28,011 630,248 Range Resources 26,647 1,693,683 Schlumberger 197,683 18,702,789 Southwestern Energy 59,237 a 1,660,413 Spectra Energy 104,130 3,878,843 Tesoro 20,121 1,726,985 Transocean 54,559 c 1,026,800 Valero Energy 79,651 4,532,142 Williams 104,712 5,360,207 Food & Staples Retailing—2.4% Costco Wholesale 67,865 9,708,088 CVS Health 173,674 17,244,091 Kroger 75,127 5,177,002 Sysco 91,032 3,370,915 Wal-Mart Stores 242,705 18,943,125 Walgreens Boots Alliance 134,505 11,154,500 Whole Foods Market 54,293 2,593,034 Food, Beverage & Tobacco—5.2% Altria Group 303,566 15,193,478 Archer-Daniels-Midland 97,957 4,788,138 Brown-Forman, Cl. B 23,471 2,117,788 Campbell Soup 28,353 1,267,663 Coca-Cola 605,943 24,577,048 Coca-Cola Enterprises 33,754 1,499,015 ConAgra Foods 67,129 2,426,713 Constellation Brands, Cl. A 25,274 2,930,268 Dr. Pepper Snapple Group 29,955 2,234,044 General Mills 92,377 5,112,143 Hershey 22,945 2,109,104 Hormel Foods 19,643 1,067,597 J.M. Smucker 16,104 1,866,776 Kellogg 39,410 2,495,835 Keurig Green Mountain 18,786 2,186,127 12 Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Kraft Foods Group 90,160 7,641,060 Lorillard 55,964 3,909,645 McCormick & Co 20,030 1,508,259 Mead Johnson Nutrition 30,723 2,946,950 Molson Coors Brewing, Cl. B 24,957 1,834,589 Mondelez International, Cl. A 254,596 9,768,849 Monster Beverage 22,130 a 3,034,244 PepsiCo 228,722 21,756,037 Philip Morris International 238,739 19,927,544 Reynolds American 48,576 3,560,621 Tyson Foods, Cl. A 43,755 1,728,323 Health Care Equipment & Services—4.9% Abbott Laboratories 231,085 10,726,966 Aetna 53,803 5,749,927 AmerisourceBergen 32,095 3,668,458 Anthem 41,314 6,235,522 Baxter International 83,016 5,706,520 Becton Dickinson & Co 31,749 4,472,482 Boston Scientific 208,633 a 3,717,840 C.R. Bard 11,681 1,945,821 Cardinal Health 50,579 4,265,833 Cerner 47,845 a 3,435,749 Cigna 39,979 4,982,983 DaVita HealthCare Partners 26,992 a 2,189,051 DENTSPLY International 21,622 1,102,722 Edwards Lifesciences 16,133 a 2,043,244 Express Scripts Holding 112,934 a 9,757,498 HCA Holdings 45,460 a 3,364,495 Henry Schein 11,654 a 1,597,763 Humana 23,103 3,825,857 Intuitive Surgical 5,664 a 2,809,231 Laboratory Corporation of America Holdings 15,338 a 1,833,811 McKesson 35,682 7,971,359 Medtronic 219,814 16,365,152 Patterson 11,984 562,709 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Quest Diagnostics 22,426 1,601,665 St. Jude Medical 43,175 3,024,409 Stryker 46,500 4,289,160 Tenet Healthcare 16,340 a 782,032 UnitedHealth Group 147,414 16,421,920 Universal Health Services, Cl. B 13,429 1,570,522 Varian Medical Systems 15,850 a 1,408,273 Zimmer Holdings 25,586 2,810,366 Household & Personal Products—1.8% Clorox 20,209 2,144,175 Colgate-Palmolive 131,424 8,842,207 Estee Lauder, Cl. A 34,446 2,800,115 Kimberly-Clark 57,070 6,260,008 Procter & Gamble 416,580 33,122,276 Insurance—2.6% ACE 50,800 5,435,092 Aflac 67,788 4,273,355 Allstate 65,257 4,545,803 American International Group 211,829 11,923,854 Aon 43,270 4,163,872 Assurant 9,858 605,873 Chubb 35,647 3,505,882 Cincinnati Financial 22,607 1,144,818 Genworth Financial, Cl. A 80,562 a 708,140 Hartford Financial Services Group 65,120 2,654,942 Lincoln National 39,603 2,237,173 Loews 47,840 1,992,058 Marsh & McLennan 82,740 4,646,678 MetLife 172,465 8,845,730 Principal Financial Group 40,997 2,095,767 Progressive 82,631 2,202,942 Prudential Financial 70,166 5,725,546 Torchmark 20,403 1,144,812 14 Common Stocks (continued) Shares Value ($) Insurance (continued) Travelers 49,615 5,016,573 Unum Group 36,918 1,261,119 XL Group 37,835 1,402,922 Materials—3.2% Air Products & Chemicals 29,404 4,217,416 Airgas 10,791 1,092,912 Alcoa 188,486 2,529,482 Allegheny Technologies 18,249 620,283 Avery Dennison 13,938 774,813 Ball 21,809 1,600,999 CF Industries Holdings 7,602 2,185,347 Dow Chemical 167,966 8,566,266 E.I. du Pont de Nemours & Co 139,026 10,176,703 Eastman Chemical 23,370 1,781,261 Ecolab 41,294 4,624,102 FMC 21,628 1,282,757 Freeport-McMoRan 162,034 3,770,531 International Flavors & Fragrances 12,462 1,430,015 International Paper 64,500 3,464,940 LyondellBasell Industries, Cl. A 61,180 6,333,354 Martin Marietta Materials 9,531 1,359,597 MeadWestvaco 25,814 1,259,723 Monsanto 74,489 8,488,766 Mosaic 47,402 2,085,688 Newmont Mining 73,416 1,944,790 Nucor 47,999 2,345,231 Owens-Illinois 26,619 a 636,460 PPG Industries 20,996 4,651,874 Praxair 44,620 5,440,517 Sealed Air 30,981 1,412,734 Sherwin-Williams 12,449 3,460,822 Sigma-Aldrich 18,661 2,592,386 Vulcan Materials 21,115 1,805,755 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Media—3.5% Cablevision Systems (NY Group), Cl. A 33,833 c 675,983 CBS, Cl. B 70,654 4,389,733 Comcast, Cl. A 392,132 22,649,544 DIRECTV 77,284 a 7,010,045 Discovery Communications, Cl. A 24,298 a,c 786,283 Discovery Communications, Cl. C 40,121 a 1,212,858 Gannett 36,017 1,236,103 Interpublic Group of Companies 61,169 1,274,762 News Corp., Cl. A 80,582 a 1,271,584 Omnicom Group 38,351 2,905,472 Scripps Networks Interactive, Cl. A 15,955 1,114,616 Time Warner 128,696 10,863,229 Time Warner Cable 42,976 6,683,628 Twenty-First Century Fox, Cl. A 282,181 9,616,728 Viacom, Cl. B 56,474 3,922,119 Walt Disney 241,192 26,222,394 Pharmaceuticals, Biotech & Life Sciences—9.5% AbbVie 244,745 15,825,212 Actavis 60,210 a 17,031,001 Agilent Technologies 50,005 2,068,707 Alexion Pharmaceuticals 31,176 a 5,275,914 Amgen 116,876 18,455,889 Biogen Idec 36,257 a 13,557,580 Bristol-Myers Squibb 256,389 16,339,671 Celgene 123,494 a 13,344,762 Eli Lilly & Co 150,373 10,807,308 Endo International 27,346 a 2,298,841 Gilead Sciences 229,834 a 23,100,615 Hospira 26,634 a 2,324,882 Johnson & Johnson 428,982 42,555,014 Mallinckrodt 18,480 a 2,091,566 16 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Merck & Co 438,200 26,099,192 Mylan 62,766 a 4,535,471 PerkinElmer 17,539 899,049 Perrigo Company 21,442 3,929,890 Pfizer 946,272 32,107,009 Regeneron Pharmaceuticals 11,352 a 5,193,086 Thermo Fisher Scientific 61,556 7,736,358 Vertex Pharmaceuticals 36,783 a 4,534,608 Waters 12,580 a 1,574,890 Zoetis 76,301 3,389,290 Real Estate—2.5% American Tower 64,599 b 6,106,543 Apartment Investment & Management, Cl. A 22,586 b 852,170 AvalonBay Communities 20,685 b 3,399,373 Boston Properties 23,685 b 3,133,762 CBRE Group, Cl. A 44,192 a 1,694,321 Crown Castle International 51,021 4,261,784 Equity Residential 55,378 b 4,090,219 Essex Property Trust 10,060 b,c 2,232,817 General Growth Properties 96,874 b 2,654,348 HCP 69,857 b 2,814,539 Health Care 53,881 b 3,880,510 Host Hotels & Resorts 116,998 b 2,356,340 Iron Mountain 29,029 1,001,210 Kimco Realty 61,216 b 1,475,306 Macerich 21,721 b 1,775,909 Plum Creek Timber 27,112 b 1,144,126 Prologis 78,975 b 3,174,795 Public Storage 22,532 b 4,233,988 Realty Income 34,724 b,c 1,630,986 Simon Property Group 47,823 b 8,679,396 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Real Estate (continued) SL Green Realty 15,218 b 1,862,074 Ventas 51,014 b 3,514,865 Vornado Realty Trust 27,638 b 2,860,257 Weyerhaeuser 79,211 b 2,495,939 Retailing—4.6% Amazon.com 58,739 a 24,774,935 AutoNation 11,051 a 680,189 AutoZone 4,954 a 3,332,358 Bed Bath & Beyond 28,395 a 2,000,712 Best Buy 43,424 1,504,642 CarMax 32,343 a 2,202,882 Dollar General 46,176 3,357,457 Dollar Tree 30,888 a 2,360,152 Expedia 15,284 1,440,211 Family Dollar Stores 13,963 1,091,069 GameStop, Cl. A 14,788 c 569,930 Gap 42,299 1,676,732 Genuine Parts 23,588 2,119,382 Home Depot 203,285 21,747,429 Kohl’s 30,880 2,212,552 L Brands 38,075 3,402,382 Lowe’s 149,296 10,280,523 Macy’s 53,490 3,457,059 Netflix 9,506 a 5,290,089 Nordstrom 21,440 1,620,006 O’Reilly Automotive 15,695 a 3,418,842 Priceline Group 8,057 a 9,973,035 Ross Stores 31,969 3,161,095 Staples 95,423 1,557,303 Target 98,016 7,726,601 The TJX Companies 106,008 6,841,756 Tiffany & Co 17,877 1,563,880 Tractor Supply 21,214 1,825,677 18 Common Stocks (continued) Shares Value ($) Retailing (continued) TripAdvisor 17,759 a 1,429,422 Urban Outfitters 15,452 a 618,698 Semiconductors & Semiconductor Equipment—2.3% Altera 46,481 1,937,328 Analog Devices 48,482 2,998,127 Applied Materials 186,361 3,688,084 Avago Technologies 39,573 4,625,292 Broadcom, Cl. A 84,068 3,716,226 First Solar 11,591 a 691,635 Intel 731,036 23,795,222 KLA-Tencor 25,943 1,525,448 Lam Research 25,399 1,919,656 Linear Technology 36,338 1,676,272 Microchip Technology 29,485 c 1,405,108 Micron Technology 164,375 a 4,623,869 NVIDIA 81,385 1,806,340 Skyworks Solutions 29,318 2,704,586 Texas Instruments 162,543 8,811,456 Xilinx 42,027 1,822,291 Software & Services—10.5% Accenture, Cl. A 96,560 8,946,284 Adobe Systems 72,520 a 5,515,871 Akamai Technologies 27,865 a 2,055,880 Alliance Data Systems 9,703 a 2,884,799 Autodesk 35,674 a 2,027,353 Automatic Data Processing 73,842 6,242,603 CA 47,554 1,510,791 Citrix Systems 25,516 a 1,713,655 Cognizant Technology Solutions, Cl. A 95,045 a 5,563,934 Computer Sciences 22,357 1,440,909 eBay 169,992 a 9,903,734 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Electronic Arts 49,238 a 2,860,235 Equinix 8,708 2,228,638 Facebook, Cl. A 323,813 a 25,506,750 Fidelity National Information Services 44,100 2,755,809 Fiserv 37,639 a 2,920,786 Google, Cl. A 44,050 a 24,173,319 Google, Cl. C 44,261 a 23,783,294 International Business Machines 141,455 24,229,827 Intuit 42,765 4,290,612 MasterCard, Cl. A 150,463 13,573,267 Microsoft 1,265,625 61,560,000 Oracle 494,615 21,575,106 Paychex 51,848 2,508,925 Red Hat 28,338 a 2,132,718 salesforce.com 93,303 a 6,794,324 Symantec 106,772 2,661,292 Teradata 22,076 a 971,123 Total System Services 27,248 1,077,931 VeriSign 16,174 a 1,027,211 Visa, Cl. A 300,208 19,828,738 Western Union 79,127 1,604,696 Xerox 161,583 1,858,205 Yahoo! 135,573 a 5,770,665 Technology Hardware & Equipment—6.8% Amphenol, Cl. A 47,705 2,641,426 Apple 898,676 112,469,301 Cisco Systems 785,860 22,656,344 Corning 199,435 4,174,175 EMC 306,915 8,259,083 F5 Networks 11,439 a 1,395,787 FLIR Systems 21,125 652,551 Harris 15,193 c 1,219,086 Hewlett-Packard 280,597 9,251,283 Juniper Networks 56,058 1,481,613 Motorola Solutions 29,559 1,766,150 20 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) NetApp 46,677 1,692,041 QUALCOMM 255,463 17,371,484 SanDisk 33,580 2,247,845 Seagate Technology 50,603 2,971,408 TE Connectivity 63,800 4,245,890 Western Digital 33,337 3,258,358 Telecommunication Services—2.3% AT&T 800,622 27,733,546 CenturyLink 87,481 3,145,817 Frontier Communications 159,972 1,097,408 Level 3 Communications 44,267 a 2,476,296 Verizon Communications 640,998 32,331,939 Transportation—2.2% American Airlines Group 110,637 5,342,108 C.H. Robinson Worldwide 22,929 1,476,398 CSX 152,388 5,499,683 Delta Air Lines 128,217 5,723,607 Expeditors International of Washington 29,107 1,333,974 FedEx 40,535 6,873,520 Kansas City Southern 17,327 1,775,844 Norfolk Southern 47,360 4,776,256 Ryder System 7,995 762,403 Southwest Airlines 103,788 4,209,641 Union Pacific 136,577 14,508,575 United Parcel Service, Cl. B 107,004 10,757,112 Utilities—3.0% AES 105,234 1,394,350 AGL Resources 18,391 924,516 Ameren 37,509 1,535,618 American Electric Power 76,016 4,323,030 CenterPoint Energy 63,404 1,329,582 CMS Energy 40,488 1,373,758 Consolidated Edison 46,123 2,838,871 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities (continued) Dominion Resources 89,852 6,440,591 DTE Energy 27,799 2,213,634 Duke Energy 108,838 8,442,564 Edison International 50,444 3,074,057 Entergy 28,592 2,206,731 Eversource Energy 47,757 2,328,631 Exelon 131,507 4,473,868 FirstEnergy 64,725 2,324,275 Integrys Energy Group 13,074 955,709 NextEra Energy 68,397 6,903,309 NiSource 50,286 2,183,418 NRG Energy 53,105 1,340,370 Pepco Holdings 41,023 1,065,778 PG&E 72,580 3,840,934 Pinnacle West Capital 17,561 1,074,733 PPL 101,338 3,448,532 Public Service Enterprise Group 76,999 3,198,538 SCANA 20,873 1,105,852 Sempra Energy 36,004 3,822,545 Southern 140,342 6,217,151 TECO Energy 36,163 685,289 Wisconsin Energy 34,910 1,714,779 Xcel Energy 79,523 2,696,625 Total Common Stocks (cost $1,080,837,954) 22 Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills: 0.07%, 6/4/15 1,270,000 d 1,269,997 0.09%, 9/17/15 1,090,000 d 1,089,926 Total Short-Term Investments (cost $2,359,514) Other Investments—1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $42,290,169) 42,290,169 e Investment of Cash Collateral for Securities Loaned—.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,194,501) 4,194,501 e Total Investments (cost $1,129,682,138) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan.At April 30, 2015, the value of the fund’s securities on loan was $4,337,820 and the value of the collateral held by the fund was $4,382,218, consisting of cash collateral of $4,194,501 and U.S. Government & Agency securities valued at $187,717. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 10.5 Insurance 2.6 Pharmaceuticals, Real Estate 2.5 Biotech & Life Sciences 9.5 Food & Staples Retailing 2.4 Energy 8.4 Semiconductors & Capital Goods 7.3 Semiconductor Equipment 2.3 Technology Hardware & Equipment 6.8 Telecommunication Services 2.3 Banks 5.8 Transportation 2.2 Food, Beverage & Tobacco 5.2 Household & Personal Products 1.8 Diversified Financials 5.0 Consumer Services 1.7 Health Care Equipment & Services 4.9 Short-Term/Money Market Investments 1.7 Retailing 4.6 Consumer Durables & Apparel 1.4 Media 3.5 Automobiles & Components 1.1 Materials 3.2 Commercial & Professional Services .6 Utilities 3.0 † Based on net assets. See notes to financial statements. 24 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 4/30/2015 ($) Financial Futures Long Standard & Poor’s 500 E-mini 444 46,151,580 June 2015 See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $4,337,820)—Notes 1(b): Unaffiliated issuers 1,083,197,468 2,852,109,511 Affiliated issuers 46,484,670 46,484,670 Cash 1,854,285 Dividends and securities lending income receivable 2,634,882 Receivable for shares of Common Stock subscribed 175,999 Other Receivables 16,798 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,180,746 Payable for shares of Common Stock redeemed 6,176,205 Liability for securities on loan—Note 1(b) 4,194,501 Payable for futures variation margin—Note 4 446,220 Accrued expenses 3,200 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,072,551,567 Accumulated undistributed investment income—net 13,568,293 Accumulated net realized gain (loss) on investments 35,679,416 Accumulated net unrealized appreciation (depreciation) on investments (including $563,954 net unrealized appreciation on financial futures) 1,769,475,997 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 54,980,875 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $3,710 foreign taxes withheld at source): Unaffiliated issuers 29,758,546 Affiliated issuers 20,658 Income from securities lending—Note 1(b) 77,528 Interest 594 Total Income Expenses: Management fee—Note 3(a) 3,591,474 Shareholder servicing costs—Note 3(b) 3,591,474 Directors’ fees —Note 3(a,c) 106,978 Loan commitment fees—Note 2 12,547 Interest expense—Note 2 275 Total Expenses Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (106,978 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 77,378,778 Net realized gain (loss) on financial futures 3,838,583 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 14,478,398 Net unrealized appreciation (depreciation) on financial futures (1,066,525 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 22,661,556 43,863,099 Net realized gain (loss) on investments 81,217,361 156,114,514 Net unrealized appreciation (depreciation) on investments 13,411,873 240,746,816 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (43,803,479 ) (42,005,434 ) Net realized gain on investments (147,186,970 ) (58,045,862 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 365,716,400 531,021,816 Dividends reinvested 187,893,230 98,667,522 Cost of shares redeemed (482,705,293 ) (831,692,232 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 2,894,070,595 2,755,400,356 End of Period Undistributed investment income—net 13,568,293 34,710,216 Capital Share Transactions (Shares): Shares sold 6,933,377 10,547,420 Shares issued for dividends reinvested 3,579,559 2,027,090 Shares redeemed (9,130,094 ) (16,447,951 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 54.00 47.94 39.13 34.90 33.62 29.45 Investment Operations: Investment income—net a .41 .77 .75 .63 .55 .49 Net realized and unrealized gain (loss) on investments 1.81 7.05 9.32 4.38 2.00 4.19 Total from Investment Operations 2.22 7.82 10.07 5.01 2.55 4.68 Distributions: Dividends from investment income—net (.83 ) (.74 ) (.71 ) (.56 ) (.51 ) (.51 ) Dividends from net realized gain on investments (2.80 ) (1.02 ) (.55 ) (.22 ) (.76 ) — Total Distributions (3.63 ) (1.76 ) (1.26 ) (.78 ) (1.27 ) (.51 ) Net asset value, end of period 52.59 54.00 47.94 39.13 34.90 33.62 Total Return (%) 4.13 b 16.71 26.56 14.67 7.61 16.02 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.58 c 1.54 1.75 1.71 1.55 1.55 Portfolio Turnover Rate 2.04 b 3.56 2.92 3.20 3.38 5.45 Net Assets, end of period ($ x 1,000) 2,891,275 2,894,071 2,755,400 2,326,901 2,230,524 2,327,872 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus S&P 500 Index Fund (the “fund”) is a separate non-diversified series of Dreyfus Index Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek to match the performance of the Standard & Poor’s ® 500 Composite Stock Price Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants.The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. 30 (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when 32 fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 2,841,433,323 — — Equity Securities— Foreign Common Stocks † 8,316,265 — — Mutual Funds 46,484,670 — — U.S. Treasury — 2,359,923 — Other Financial Instruments: Financial Futures †† 563,954 — — † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2015, The Bank of New York Mellon earned $25,127 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. 34 Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015 ($) Assets(%) Dreyfus Institutional Preferred Plus Money Market Fund 52,285,140 181,692,080 191,687,051 42,290,169 1.5 Dreyfus Institutional Cash Advantage Fund 9,077,652 50,361,354 55,244,505 4,194,501 .1 Total 61,362,792 246,931,556 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended October 31, 2014 was as follows: ordinary income $45,566,567 and long-term capital gains $54,484,729.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2015 was approximately $50,300 with a related weighted average annualized interest rate of 1.10%. 36 NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, Dreyfus has agreed to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses. Dreyfus has also agreed to reduce its management fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $106,978. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, the fund was charged $3,591,474 pursuant to the Shareholder Services Plan. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $597,862 and Shareholder Services Plan fees $597,862, which are offset against an expense reimbursement currently in effect in the amount of $14,978. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2015, amounted to $58,050,755 and $156,254,594, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter- 38 party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Equity financial futures 46,117,261 At April 30, 2015, accumulated net unrealized appreciation on investments was $1,768,912,043, consisting of $1,790,675,913 gross unrealized appreciation and $21,763,870 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Pending Legal Matters: The fund and many other entities have been named as defendants in numerous pending litigations as a result of their participation in the leveraged buyout transaction (“LBO”) of the Tribune Company (“Tribune”). The cases allege that Tribune took on billions of dollars of debt in the LBO to purchase its own stock from shareholders at $34 per share. The LBO was closed in a two-step transaction with shares being repurchased by Tribune in a tender offer in June 2007 and in a go-private merger in December 2007. In 2008, approximately one year after the LBO was concluded, Tribune filed for bankruptcy protection under Chapter 11.Thereafter, in approximately June 2011, certain Tribune creditors filed dozens of complaints in various courts throughout the country alleging that the payments made to shareholders in the LBO were “fraudulent conveyances” under state and/or federal law, and that the shareholders must return the payments they received for their shares to satisfy the plaintiffs’ unpaid claims. These cases have been consolidated for coordinated pre-trial proceedings in The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) a multi-district litigation in the United States District Court for the Southern District of New York titled In re Tribune Company Fraudulent Conveyance Litigation (S.D.N.Y. Nos. 11-md-2296 and 12-mc-2296 (RJS) (“Tribune MDL”)). On March 27, 2013, the Tribune MDL was reassigned from Judge William H. Pauley to Judge Richard J. Sullivan. No explanation was given for the reassignment. In addition, there was a case pending in United States Bankruptcy Court for the District of Delaware brought by the Unsecured Creditors Committee of the Tribune Company that has since been transferred to the Tribune MDL (formerly The Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al. , Bankr. D. Del.Adv. Pro. No. 10-54010 (KJC)) (“FitzSimons case”).The case was originally filed on November 1, 2010. In a Fourth Amended Complaint filed in November 2012, among other claims, the Creditors Committee sought recovery under the Bankruptcy Code for alleged “fraudulent conveyances” from more than 5,000 Tribune shareholders (“Shareholder Defendants”), including the fund, and a defendants’ class of all shareholders who tendered their Tribune stock in the LBO and received cash in exchange. There were 35 other counts in the Fourth Amended Complaint that did not relate to claims against Shareholder Defendants, but instead were brought against parties directly involved in approval or execution of the leveraged buyout. On January 10, 2013, pursuant to the Tribune bankruptcy plan, Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust, became the successor plaintiff to the Creditors Committee in this case. The case is now proceeding as: Mark S. Kirchner, as Litigation Trustee for the Tribune Litigation Trust v. FitzSimons, et al. , S.D.N.Y. No. 12-cv-2652 (RJS). On August 1, 2013, the plaintiff filed a Fifth Amended Complaint with the Court. The Fifth Amended Complaint contains more detailed allegations regarding the steps Tribune took in consideration and execution of the LBO, but does not change the legal basis for the claim previously alleged against the Shareholder Defendants. 40 On November 6, 2012, a motion to dismiss was filed in the Tribune MDL. Oral argument on the motion to dismiss was held on May 23, 2013. On September 23, 2013 Judge Sullivan granted the motion to dismiss on standing grounds, after rejecting defendants’ preemption arguments. By granting the motion, Judge Sullivan dismissed nearly 50 cases in the Tribune MDL.The fund was a defendant in at least one of the dismissed cases.The motion had no effect on the FitzSimons case, which had been stayed. On September 30, 2013, plaintiffs appealed the motion to dismiss decision to the U.S. Court of Appeals for the Second Circuit. On October 28, 2013, certain defendants cross-appealed from Judge Sullivan’s decision, seeking review of the arguments that Judge Sullivan rejected in his decision. Briefing on the appeal and cross appeal was completed in April 2014. Oral argument before the Second Circuit took place on November 5, 2014. On November 11, 2013, Judge Sullivan entered Master Case Order No. 4 in the Tribune MDL. Master Case Order No. 4 addressed numerous procedural and administrative tasks for the cases that remain in the Tribune MDL, including the FitzSimons case. Pursuant to Master Case Order No. 4, the parties – through their executive committees and liaison counsel – attempted to negotiate a protocol for motions to dismiss and other procedural issues, and submitted rival proposals to the Court. On April 24, 2014 the Court entered an order setting a schedule for the first motions to dismiss in the FitzSimons case. Pursuant to that schedule, a “global” motion to dismiss the fraudulent transfer claim asserted against the Shareholder Defendants, which applies equally to all Shareholder Defendants including the fund, was filed on May 23, 2014. Plaintiffs’ response brief was filed on June 23, 2014, and the reply brief was filed on July 3, 2014. No date for oral argument has been scheduled. The Court also preserved Shareholder The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Defendants’ rights to file nineteen motions to dismiss enumerated in their proposal and motions pursuant to Rules 12(b)(2)-(5) of the Federal Rules of Civil Procedure. If these various motions are necessary after the Court decides the global motion to dismiss, the Court will set further guidelines and briefing schedules. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcomes of the pending litigations. Consequently, at this time, management is unable to estimate the possible loss that may result. 42 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 11-12, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Fund 43 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally at or below the Performance Group and Performance Universe medians by one to four basis points. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. 44 Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors, noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund The Fund 45 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained 46 through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 47 NOTES For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at http://www.sec.gov and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SECs website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: June 17, 2015 By: /s/ James Windels James Windels, Treasurer Date: June 17, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
